EXECUTION VERSION

Deal Published CUSIP Number: 64586RAA6
Facility Published CUSIP Number: 64586RAD0

$250,000,000 REVOLVING CREDIT FACILITY

CREDIT AGREEMENT

by and among

NEW JERSEY RESOURCES CORPORATION

and

EACH OF THE GUARANTORS PARTY HERETO

and

THE LENDERS PARTY HERETO

and

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

PNC CAPITAL MARKETS LLC, SUNTRUST ROBINSON HUMPHREY, INC.  and

TD BANK, N.A.,

as Joint Lead Arrangers

and

TRUIST BANK and TD BANK, N.A. as Co-Syndication Agents

Dated as of April 24, 2020


--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page 1. CERTAIN DEFINITIONS 1   1.1 Certain Definitions 1 1.2 Construction 28
1.3 Accounting Principles; Changes in GAAP 29 1.4 Divisions 29 1.5 LIBOR
Notification 29                                   2. REVOLVING CREDIT FACILITY
29 2.1 Commitments 29 2.2 Nature of Lenders' Obligations with Respect to Loans
30 2.3 Commitment Fees 30 2.4 Loan Requests 30 2.5 [Reserved] 30 2.6 Making
Loans 31 2.6.1 Making Loans 31 2.6.2 Effect of Conversion 31 2.6.3 Presumptions
by the Administrative Agent 31 2.7 Notes 32 2.8 Use of Proceeds 32 2.9
[Reserved] 32 2.10 Defaulting Lenders 32   3. [RESERVED] 32   4. INTEREST RATES
32 4.1 Interest Rate Options 32 4.1.1  Interest Rate Options 33 4.1.2 Rate
Quotations 33 4.2 Interest Periods 33 4.2.1 Amount of Borrowing Tranche 33 4.2.2
Renewals 33 4.3 Interest After Default 33 4.4 LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available 34 4.4.1 Unascertainable 34
4.4.2 Illegality; Increased Costs; Deposits Not Available 34 4.4.3
Administrative Agent's and Lender's Rights 35 4.5 Selection of Interest Rate
Options 35 4.6 Successor LIBOR Rate Index 35   5. PAYMENTS 36 5.1 Payments. 36
5.2 Pro Rata Treatment of Lenders 36

(i)

--------------------------------------------------------------------------------




5.3 Sharing of Payments by Lenders 37 5.4 Presumptions by Administrative Agent
37 5.5 Interest Payment Dates 37 5.6 Voluntary Prepayments 38 5.6.1 Right to
Prepay 38 5.6.2 Replacement of a Lender 39 5.6.3 Designation of a Different
Lending Office 39 5.7 Voluntary Commitment Reductions 39 5.8 Interbank Market
Presumption 40 5.9 Increased Costs 40 5.9.1 Increased Costs Generally 40 5.9.2
Capital Requirements 40 5.9.3 Certificates for Reimbursement; Repayment of
Outstanding Loans; Borrowing of New Loans 41 5.9.4 Delay in Requests 41 5.10
Taxes 41 5.10.1 Applicable Law 41 5.10.2 Payments Free of Taxes 41 5.10.3
Payment of Other Taxes by the Loan Parties 41 5.10.4 Indemnification by the Loan
Parties 42 5.10.5 Indemnification by the Lenders 42 5.10.6 Evidence of Payments
42 5.10.7 Status of Lenders 42 5.10.8 Treatment of Certain Refunds 44 5.10.9
Survival 45 5.11 Indemnity 45 5.12 Settlement 45                                
  6. REPRESENTATIONS AND WARRANTIES 46 6.1 Representations and Warranties 46
6.1.1 Organization and Qualification 46 6.1.2 Subsidiaries 46 6.1.3 Power and
Authority 46 6.1.4 Validity and Binding Effect 46 6.1.5 No Conflict 46 6.1.6
Litigation 47 6.1.7 Title to Properties 47 6.1.8 Historical Statements; No
Material Adverse Change 47 6.1.9 Use of Proceeds; Margin Stock 48 6.1.10 Full
Disclosure 48 6.1.11 Taxes 48 6.1.12 Consents and Approvals 48 6.1.13  No Event
of Default; Compliance With Instruments 48 6.1.14 Patents, Trademarks,
Copyrights, Licenses, Etc 48 6.1.15 [Reserved] 49 6.1.16  Compliance With Laws
49 6.1.17 Investment Companies; Regulated Entities 49

(ii)

--------------------------------------------------------------------------------




6.1.18 Plans and Benefit Arrangements 49 6.1.19 Environmental Matters 50 6.1.20
Senior Debt Status 50 6.1.21 Permitted Related Business Opportunities 50 6.1.22
Anti-Terrorism Laws; Anti-Corruption Laws 50 6.1.23 Solvency 51 6.1.24
Beneficial Ownership Exemption 51 6.1.25 No EEA Financial Institution 51        
                          7. CONDITIONS OF LENDING 51 7.1 First Loans 51 7.1.1 
Officer's Certificate 51 7.1.2 Secretary's Certificate 51 7.1.3 Opinion of
Counsel 52 7.1.4 Legal Details 52 7.1.5 Payment of Fees 52 7.1.6 Consents 52
7.1.7 Material Adverse Change 53 7.1.8 No Violation of Laws 53 7.1.9 No Actions
or Proceedings 53 7.1.10 Delivery of Guaranty Agreement 53 7.1.11 Repayment of
Indebtedness 53 7.1.12 Regulatory Approvals 53 7.1.13 Lien Searches 53 7.1.14
Additional Information 53 7.1.15 Payment of Fees 54 7.2 Each Loan 54     8.
COVENANTS 54 8.1 Affirmative Covenants 54 8.1.1 Preservation of Existence, Etc
54 8.1.2 Payment of Liabilities, Including Taxes, Etc 54 8.1.3 Maintenance of
Insurance 55 8.1.4 Maintenance of Properties and Leases 55 8.1.5 Maintenance of
Patents, Trademarks, Etc 55 8.1.6 Visitation Rights 55 8.1.7 Keeping of Records
and Books of Account 55 8.1.8 Plans and Benefit Arrangements 56 8.1.9 Compliance
With Laws 56 8.1.10 Use of Proceeds 56 8.1.11 Incorporated Terms 56 8.1.12
Anti-Terrorism Laws and Anti-Corruption Laws 57 8.1.13 Keepwell 57 8.1.14
Additional Information 58 8.1.15 Joinder of Guarantors 58 8.2 Negative Covenants
58 8.2.1 Indebtedness 58

(iii)

--------------------------------------------------------------------------------




8.2.2 Liens 59 8.2.3 [Reserved] 59 8.2.4 Loans and Investments 59 8.2.5
Liquidations, Mergers, Consolidations, Acquisitions 60 8.2.6 Dispositions of
Assets or Subsidiaries 61 8.2.7 Affiliate Transactions 62 8.2.8 Subsidiaries 62
8.2.9 Use of Proceeds 63 8.2.10 Continuation of or Change in Business 63 8.2.11
Plans and Benefit Arrangements 63 8.2.12 Fiscal Year 63 8.2.13 Restricted
Payments 63 8.2.14 Off-Balance Sheet Financing 64 8.2.15 Modifications to
Organizational Documents 64 8.2.16 Maximum Leverage Ratio 64 8.3 Reporting
Requirements 64 8.3.1 Quarterly Financial Statements 64 8.3.2 Annual Financial
Statements 65 8.3.3 Certificate of the Borrower 65 8.3.4 Notice of Default 65
8.3.5 Notice of Litigation 65 8.3.6 [Reserved] 66 8.3.7 Budgets, Forecasts,
Other Reports and Information 66 8.3.8 Notices Regarding Plans and Benefit
Arrangements 66 8.3.9 Electronic Delivery 67                                    
9. DEFAULT 67 9.1 Events of Default 67 9.1.1 Payments Under Loan Documents 68
9.1.2 Breach of Warranty 68 9.1.3 [Reserved] 68 9.1.4 Breach of Negative
Covenants, Visitation Rights or Anti-Terrorism Laws 68 9.1.5 Breach of Other
Covenants 68 9.1.6 Defaults in Other Agreements or Indebtedness 68 9.1.7 Final
Judgments or Orders 69 9.1.8 Loan Document Unenforceable 69 9.1.9 [Reserved] 69
9.1.10 Insolvent 69 9.1.11 Events Relating to Pension Plans and Multiemployer
Plans. 69 9.1.12 Cessation of Business 69 9.1.13 Change of Control 69 9.1.14
Relief Proceedings 69 9.2 Consequences of Event of Default 69 9.2.1 Events of
Default Other Than Bankruptcy, Insolvency or Reorganization Proceedings 69 9.2.2
Bankruptcy, Insolvency or Reorganization Proceedings 70 9.2.3 Set-off 70 9.2.4
Application of Proceeds 70

(iv)

--------------------------------------------------------------------------------




10. THE ADMINISTRATIVE AGENT 71 10.1 Appointment and Authority 71 10.2 Rights as
a Lender 71 10.3 Exculpatory Provisions 72 10.4 Reliance by Administrative Agent
73 10.5 Delegation of Duties 73 10.6 Resignation of Administrative Agent 73 10.7
Non-Reliance on Administrative Agent and Other Lenders 74 10.8 No Other Duties,
etc 74 10.9 Administrative Agent's Fee 74 10.10 Authorization to Release
Collateral and Guarantors 74 10.11 No Reliance on Administrative Agent's
Customer Identification Program 74 10.12 Plan Assets 75                   
                 11. MISCELLANEOUS 76 11.1 Modifications, Amendments or Waivers
76 11.1.1 Increase of Commitment 76 11.1.2 Extension of Payment; Reduction of
Principal, Interest or Fees; Modification of Terms of Payment 77 11.1.3 Release
of Guarantor 77 11.1.4 Miscellaneous 77 11.2 No Implied Waivers; Cumulative
Remedies 78 11.3 Expenses; Indemnity; Damage Waiver 78 11.3.1 Costs and Expenses
78 11.3.2 Indemnification by the Borrower 78 11.3.3 Reimbursement by Lenders 79
11.3.4 Waiver of Consequential Damages, Etc 79 11.3.5 Payments 79 11.4 Holidays
79 11.5 Notices; Effectiveness; Electronic Communication 80 11.5.1 Notices
Generally 80 11.5.2 Electronic Communications 80 11.5.3 Change of Address, Etc
80

 

11.5.4 Platform 81 11.6 Severability 81 11.7 Duration; Survival 81 11.8
Successors and Assigns 81

11.8.1

Successors and Assigns Generally 81 11.8.2 Assignments by Lenders 82 11.8.3
Register 83 11.8.4 Participations 83 11.8.5 Certain Pledges; Successors and
Assigns Generally 84 11.9 Confidentiality 85 11.9.1 General. 85 11.9.2 Sharing
Information With Affiliates of the Lenders 85

(v)

--------------------------------------------------------------------------------




11.10 Counterparts; Integration; Effectiveness 86       11.11 CHOICE OF LAW;
SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF JURY
TRIAL 86 11.11.1 Governing Law 86                                        11.11.2
SUBMISSION TO JURISDICTION 86 11.11.3 WAIVER OF VENUE 86 11.11.4 SERVICE OF
PROCESS 87 11.11.5 WAIVER OF JURY TRIAL 87 11.12 USA Patriot Act Notice 87 11.13
Acknowledgement and Consent to Bail-In of EEA Financial Institutions Contractual
Recognition of Bail-In 87 11.14 No Advisory or Fiduciary Responsibility 88

(vi)

--------------------------------------------------------------------------------



LIST OF SCHEDULES AND EXHIBITS

SCHEDULES SCHEDULE 1.1(A) - COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
SCHEDULE 1.1(P) - PERMITTED LIENS SCHEDULE 6.1.2 - SUBSIDIARIES AND JOINT
VENTURES SCHEDULE 6.1.12 - CONSENTS AND APPROVALS SCHEDULE 6.1.21 - PERMITTED
RELATED BUSINESS OPPORTUNITIES SCHEDULE 8.2.1 - EXISTING INDEBTEDNESS EXHIBITS
EXHIBIT 1.1(A) - ASSIGNMENT AND ASSUMPTION AGREEMENT EXHIBIT 1.1(G)(1) -
GUARANTOR JOINDER EXHIBIT 1.1(G)(2) - GUARANTY AGREEMENT EXHIBIT 1.1(R) - NOTE
EXHIBIT 2.4 - LOAN REQUEST EXHIBIT 5.7 - COMMITMENT REDUCTION NOTICE EXHIBIT
5.10.7(A) - U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes) EXHIBIT 5.10.7(B) - U.S. TAX
COMPLIANCE CERTIFICATE (For Foreign Participants That Are Not Partnerships For
U.S. Federal Income Tax Purposes) EXHIBIT 5.10.7(C) - U.S. TAX COMPLIANCE
CERTIFICATE (For Foreign Participants That Are Partnerships For U.S. Federal
Income Tax Purposes) EXHIBIT 5.10.7(D) - U.S. TAX COMPLIANCE CERTIFICATE (For
Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
EXHIBIT 8.3.3 - COMPLIANCE CERTIFICATE

(vii)

--------------------------------------------------------------------------------



CREDIT AGREEMENT

THIS CREDIT AGREEMENT (as hereafter amended, the "Agreement") is dated as of
April 24, 2020 and is made by and among NEW JERSEY RESOURCES CORPORATION, a New
Jersey corporation (the "Borrower"), EACH OF THE GUARANTORS (as hereinafter
defined), the LENDERS (as hereinafter defined), PNC CAPITAL MARKETS LLC,
SUNTRUST ROBINSON HUMPHREY, INC. and TD BANK, N.A., solely in the limited
capacity as joint lead arrangers (the "Joint Lead Arrangers"), TRUIST BANK and
TD BANK, N.A., solely in the limited capacity as co-syndication agents, and PNC
BANK, NATIONAL ASSOCIATION, in its capacity as administrative agent for the
Lenders under this Agreement (hereinafter referred to in such capacity as the
"Administrative Agent").

WHEREAS, the Borrower has requested the Lenders to provide a revolving credit
facility to the Borrower in an aggregate principal amount not to exceed
$250,000,000;

WHEREAS, the revolving credit facility shall be used for refinancing
indebtedness and general corporate purposes of the Borrower; and

WHEREAS, the Lenders are willing to provide such revolving credit facility upon
the terms and conditions hereinafter set forth;

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:

1. CERTAIN DEFINITIONS

1.1 Certain Definitions. In addition to words and terms defined elsewhere in
this Agreement, the following words and terms shall have the following meanings,
respectively, unless the context hereof clearly requires otherwise:

Acquired Person shall mean a Person or business acquired by any Loan Party in a
transaction which is a Permitted Acquisition.

Administrative Agent shall mean PNC Bank, National Association, and its
successors and assigns, in its capacity as Administrative Agent hereunder.

Administrative Agent's Fee shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].

Administrative Agent's Letter shall have the meaning specified in Section 10.9
[Administrative Agent's Fee].

Affiliate as to any Person shall mean any other Person which directly or
indirectly controls, is controlled by, or is under common control with such
Person. Control, as used in this definition, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise, including the power to elect a majority of the directors
or trustees of a corporation or trust, as the case may be.

1

--------------------------------------------------------------------------------



Agreement shall have the meaning specified in the introductory paragraph.

Anti-Corruption Laws shall mean the Foreign Corrupt Practices Act of 1977, the
UK Bribery Act 2010 and any other applicable anti-corruption Laws, together with
any regulation, order, or directive promulgated, issued or enforced pursuant to
such Laws, all as amended, supplemented or replaced from time to time.

Anti-Terrorism Laws shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing or money laundering and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

Applicable Margin shall mean, as applicable:

(i) a percentage spread to be added to the Base Rate applicable to Loans under
the Base Rate Option equal to 0.625%, or

(ii) a percentage spread to be added to the LIBOR Rate applicable to Loans under
the LIBOR Rate Option equal to 1.625%.

Approved Fund shall mean any fund that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (i) a Lender, (ii) an
Affiliate of a Lender or (iii) an entity or an Affiliate of an entity that
administers or manages a Lender.

Assignment and Assumption Agreement shall mean an assignment and assumption
agreement entered into by a Lender and an assignee permitted under Section 11.8
[Successors and Assigns], in substantially the form of Exhibit 1.1(A).

Authorized Officer shall mean those individuals, designated by written notice to
the Administrative Agent from the Borrower, authorized to execute notices,
reports and other documents on behalf of the Loan Parties required hereunder.
The Borrower may amend such list of individuals from time to time by giving
written notice of such amendment to the Administrative Agent.

Bail-In Action shall mean the exercise of any Write-down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

2

--------------------------------------------------------------------------------



Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the Overnight Bank Funding Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 100 basis points (1.0%). Any
change in the Base Rate (or any component thereof) shall take effect at the
opening of business on the day such change occurs. Notwithstanding the
foregoing, if the Base Rate as determined under any method above would be less
than zero (0.00), such rate shall be deemed to be zero (0.00) for purposes of
this Agreement.

Base Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(i) [Base
Rate Option].

Benchmark Replacement shall means the sum of: (i) the alternate benchmark rate
that has been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the relevant governmental authority
or (b) any evolving or then-prevailing market convention for determining a rate
of interest as a replacement to the LIBOR Rate for Dollar-denominated credit
facilities and (ii) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero (0.00), the
Benchmark Replacement will be deemed to be zero (0.00) for the purposes of this
Agreement.

Benchmark Replacement Adjustment shall mean, with respect to any replacement of
the LIBOR Rate with an alternate benchmark rate for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower (i) giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Benchmark Replacement
(excluding such spread adjustment) by the relevant governmental authority or (b)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
such replacement of the LIBOR Rate for Dollar-denominated credit facilities at
such time and (ii) which may also reflect adjustments to account for (a) the
effects of the transition from the LIBOR Rate to the Benchmark Replacement and
(b) yield- or risk-based differences between the LIBOR Rate and the Benchmark
Replacement.

Benchmark Replacement Conforming Changes shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

3

--------------------------------------------------------------------------------



Benchmark Replacement Date shall mean the earlier to occur of the following
events with respect to the LIBOR Rate: (i) in the case of clause (i) or (ii) of
the definition of “Benchmark Transition Event,” the later of (a) the date of the
public statement or publication of information referenced therein and (b) the
date on which the administrator of the LIBOR Rate permanently or indefinitely
ceases to provide the LIBOR Rate; or (ii) in the case of clause (iii) of the
definition of “Benchmark Transition Event,” the date of the public statement or
publication of information referenced therein.

Benchmark Transition Event shall mean the occurrence of one or more of the
following events with respect to the LIBOR Rate:

(i) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

(ii) a public statement or publication of information by a governmental
authority having jurisdiction over the Administrative Agent, the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide the LIBOR Rate; or

(iii) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate or a governmental authority
having jurisdiction over the Administrative Agent announcing that the LIBOR Rate
is no longer representative.

Benchmark Unavailability Period shall mean, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the LIBOR
Rate and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (i) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
4.6 [Successor LIBOR Rate Index] and (ii) ending at the time that a Benchmark
Replacement has replaced the LIBOR Rate for all purposes hereunder pursuant to
4.6 [Successor LIBOR Rate Index].

Benefit Arrangement shall mean at any time an "employee benefit plan," within
the meaning of Section 3(3) of ERISA, which is neither a Plan, a Multiple
Employer Plan, nor a Multiemployer Plan and which is maintained, sponsored or
otherwise contributed to by any member of the ERISA Group.

4

--------------------------------------------------------------------------------



Benefit Plan shall mean any of (i) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (ii) a “plan” as defined in and
subject to Section 4975 of the Code or (iii) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

Borrower shall have the meaning specified in the introductory paragraph.

Borrowing Date shall mean, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.

Borrowing Tranche shall mean specified portions of Loans outstanding as follows:
(i) any Loans to which a LIBOR Rate Option applies which become subject to the
same Interest Rate Option under the same Loan Request by the Borrower and which
have the same Interest Period shall constitute one Borrowing Tranche, and (ii)
all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.

Business Day shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania and if the applicable Business Day relates
to any Loan to which the LIBOR Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.

CEA shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended from
time to time, and any successor statute.

CFTC shall mean the Commodity Futures Trading Commission.

Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any Law, (ii) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Official Body or (iii) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Official Body; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Law) and (y) all requests, rules, regulations, guidelines, interpretations or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of Law), in each case pursuant to Basel III, shall in each case be deemed to be
a Change in Law regardless of the date enacted, adopted, issued, promulgated or
implemented.

5

--------------------------------------------------------------------------------



Change of Control shall mean an event or series of events by which: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) but excluding
any employee benefit plan of such person or its Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act, except that a person or group
shall be deemed to have “beneficial ownership” of all securities that such
person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time (such right, an “option right”)),
directly or indirectly, of 35% or more of the shares of capital stock of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or (b) during any period of 12 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Borrower cease to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period, (ii)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (i)
and (ii) above constituting at the time of such election or nomination at least
a majority of that board or equivalent governing body.

CIP Regulations shall have the meaning specified in Section 10.11 [No Reliance
on Administrative Agent's Customer Identification Program].

Closing Date shall mean the Business Day on which the first Loan shall be made,
which shall be April 24, 2020.

Code shall mean the Internal Revenue Code of 1986, as the same may be amended or
supplemented from time to time, and any successor statute of similar import, and
the rules and regulations thereunder, as from time to time in effect.

Commitment shall mean, as to any Lender at any time, the amount initially set
forth opposite its name on Schedule 1.1(A) in the column labeled "Amount of
Commitment," and thereafter as determined by the Administrative Agent after
giving effect to each applicable Assignment and Assumption Agreement executed by
such Lender and delivered to the Administrative Agent, and Commitments shall
mean the aggregate Commitments of all of the Lenders; provided, however, that on
and after the Conversion Date, each Lender’s Commitment shall equal an amount
equal to the sum of its respective (i) Loans outstanding on the Conversion Date,
minus (ii) payments received in respect of its Loans after the Conversion Date.

Commitment Fee Rate shall mean (i) from the date hereof through July 23, 2020,
0.25% per annum, and (ii) from July 24, 2020 through the Conversion Date, 0.375%
per annum.

Commitment Reduction Notice shall have the meaning specified in Section 5.7
[Voluntary Commitment Reductions].

Compliance Certificate shall have the meaning specified in Section 8.3.3
[Certificate of the Borrower].

Connection Income Taxes shall mean Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

6

--------------------------------------------------------------------------------



Consolidated Shareholders' Equity shall mean as of any date of determination the
sum of the amounts of common shareholders' equity and preferred shareholders'
equity on the balance sheet, prepared in accordance with GAAP, for the Borrower
and its Subsidiaries on a consolidated basis as of such date of determination.

Consolidated Total Capitalization shall mean as of any date of determination the
sum of (i) Consolidated Total Indebtedness, plus (ii) Consolidated Shareholders'
Equity.

Consolidated Total Indebtedness shall mean as of any date of determination total
Indebtedness (excluding (x) non-recourse Indebtedness of Project Subsidiaries
and (y) Hedging Transaction Indebtedness related to non-commodity Hedging
Transactions), without duplication, of the Borrower and its Subsidiaries.

Contamination shall mean the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the performance of a
Remedial Action or which otherwise constitutes a violation of Environmental
Laws.

Conversion Date shall mean October 24, 2020.

Covered Entity shall mean (i) the Borrower, each of Borrower’s Subsidiaries and
all Guarantors, and (ii) each director or executive officer of a Person
described in clause (i) above.

Daily LIBOR Rate shall mean, for any day, the rate per annum determined by the
Administrative Agent as the Published Rate, as adjusted for any additional costs
pursuant hereto. Notwithstanding the foregoing, if the Daily LIBOR Rate as
determined above would be less than zero (0.00) or if Section 4.4.3
[Administrative Agent’s and Lender’s Rights] is applicable to the LIBOR Rate,
such rate shall be deemed to be zero (0.00) for purposes of this Agreement.

Defaulting Lender shall mean any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, or (ii) pay over to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender's good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Lender's good faith determination that a
condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within two Business Days after request by the Administrative Agent or
the Borrower, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Administrative Agent's or the Borrower's receipt of such
certification in form and substance satisfactory to the Administrative Agent or
the Borrower, as the case may be, (d) has become the subject of a Bankruptcy
Event or a Bail-In Action or (e) has failed at any time to comply with the
provisions of Section 5.3 [Sharing of Payments by Lenders] with respect to
purchasing participations from the other Lenders, whereby such Lender's share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Lenders.

7

--------------------------------------------------------------------------------



As used in this definition and in Section 2.9 [Defaulting Lenders], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becoming the subject of a bankruptcy
or insolvency proceeding, or having had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by an Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

Disposition shall have the meaning specified in Section 8.2.6 [Dispositions of
Assets or Subsidiaries].

Dollar, Dollars, U.S. Dollars and the symbol $ shall mean lawful money of the
United States of America.

Early Opt-in Event shall mean a determination by the Administrative Agent that
Dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in Section 4.6 [Successor LIBOR Rate
Index], are being executed or amended, as applicable, to incorporate or adopt a
new benchmark interest rate to replace the LIBOR Rate.

EEA Financial Institution shall mean (i) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (ii) any entity established in an EEA Member
Country which is a parent of an institution described in clause (i) of this
definition, or (iii) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (i) or (ii)
of this definition and is subject to consolidated supervision with its parent.
Notwithstanding anything to the contrary set forth herein, “EEA Financial
Institution” and related definitions herein will be deemed at all times to
include the United Kingdom and its supervision of financial institutions.

EEA Member Country shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.

8

--------------------------------------------------------------------------------



EEA Resolution Authority shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Effective Date shall mean the date indicated in a document or agreement to be
the date on which such document or agreement becomes effective, or, if there is
no such indication, the date of execution of such document or agreement.

Eligible Contract Participant shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

Eligibility Date shall mean, with respect to each Loan Party and each Swap, the
date on which this Agreement or any other Loan Document becomes effective with
respect to such Swap (for the avoidance of doubt, the Eligibility Date shall be
the Effective Date of such Swap if this Agreement or any other Loan Document is
then in effect with respect to such Loan Party, and otherwise it shall be the
Effective Date of this Agreement and/or such other Loan Document(s) to which
such Loan Party is a party).

Environmental Complaint shall mean any (i) written notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (ii) civil,
criminal, administrative or regulatory investigation instituted by an Official
Body relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (iii) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any other written notice of liability or potential liability from any
Person or Official Body, in either instance, relating to or setting forth
allegations or a cause of action for personal injury (including but not limited
to death), property damage, natural resource damage, contribution or indemnity
for the costs associated with the performance of Remedial Actions, direct
recovery for the costs associated with the performance of Remedial Actions,
liens or encumbrances attached to or recorded or levied against property for the
costs associated with the performance of Remedial Actions, civil or
administrative penalties, criminal fines or penalties or declaratory or
equitable relief arising under any Environmental Laws; or (iv) subpoena, request
for information or other written notice or demand of any type issued by an
Official Body pursuant to any Environmental Laws.

Environmental Laws shall mean all federal, tribal, state, local and foreign Laws
(including, but not limited to, the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§
1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the
Federal Air Pollution Control Act, 42 U.S.C. § 7401 et seq., the Oil Pollution
Act, 33 U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 to 136y, the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq., each as amended, and any regulations promulgated
or any equivalent state or local Law, and any amendments thereto) and any final,
non-appealable consent decrees, consent orders, consent agreements, settlement
agreements, judgments or orders, or binding directives, policies or programs,
issued by or entered into with an Official Body pertaining or relating to: (i)
pollution or pollution control; (ii) protection of human health from exposure to
Regulated Substances; (iii) protection of the environment and/or natural
resources; (iv) protection of employee safety in the workplace and protection of
employees from exposure to Regulated Substances in the workplace (but excluding
workers compensation and wage and hour Laws); (v) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, sale, transport, storage, collection, distribution,
disposal or release or threat of release of Regulated Substances; (vi) the
presence of Contamination; (vii) the protection of endangered or threatened
species; and (viii) the protection of Environmentally Sensitive Areas.

9

--------------------------------------------------------------------------------



Environmental Permits shall mean all permits, licenses, bonds or other forms of
financial assurances, waivers, exemptions, consents, registrations,
identification numbers, approvals or authorizations required under Environmental
Laws (i) to own, occupy or maintain the Property; (ii) for the operations and
business activities of any Loan Party; or (iii) for the performance of a
Remedial Action.

Environmentally Sensitive Area shall mean (i) any wetland as defined by
applicable Environmental Laws; (ii) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (iii) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (iv) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; or (v) a floodplain or other flood hazard area as defined
pursuant to any applicable Laws.

ERISA shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.

ERISA Group shall mean the Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control and all other entities which, together with the Borrower, are
treated as a single employer under Section 414 of the Code.

EU Bail-In Legislation Schedule shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

Event of Default shall mean any of the events described in Section 9.1 [Events
of Default] and referred to therein as an "Event of Default."

Excluded Hedge Liability or Liabilities shall mean, with respect to each Loan
Party, each of its Swap Obligations if, and only to the extent that, all or any
portion of this Agreement or any other Loan Document that relates to such Swap
Obligation is or becomes illegal under the CEA, or any rule, regulation or order
of the CFTC, solely by virtue of such Loan Party’s failure to qualify as an
Eligible Contract Participant on the Eligibility Date for such Swap.
Notwithstanding anything to the contrary contained in the foregoing or in any
other provision of this Agreement or any other Loan Document, the foregoing is
subject to the following provisos: (a) if a Swap Obligation arises under a
master agreement governing more than one Swap, this definition shall apply only
to the portion of such Swap Obligation that is attributable to Swaps for which
such guaranty or security interest is or becomes illegal under the CEA, or any
rule, regulations or order of the CFTC, solely as a result of the failure by
such Loan Party for any reason to qualify as an Eligible Contract Participant on
the Eligibility Date for such Swap, and (b) if there is more than one Loan Party
executing this Agreement or the other Loan Documents and a Swap Obligation would
be an Excluded Hedge Liability with respect to one or more of such Persons, but
not all of them, the definition of Excluded Hedge Liability or Liabilities with
respect to each such Person shall only be deemed applicable to (i) the
particular Swap Obligations that constitute Excluded Hedge Liabilities with
respect to such Person, and (ii) the particular Person with respect to which
such Swap Obligations constitute Excluded Hedge Liabilities.

10

--------------------------------------------------------------------------------



Excluded Taxes shall mean any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (i) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (a) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or (b)
that are Other Connection Taxes, (ii) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (a) such Lender acquires such interest
in such Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 5.6.2 [Replacement of a Lender]) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 5.10.7 [Status of Lenders], amounts with respect to such Taxes were
payable either to such Lender's assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Recipient's failure to comply with Section
5.10.7 [Status of Lenders], and (iv) any U.S. federal withholding Taxes imposed
under FATCA (except to the extent imposed due to the failure of the Borrower to
provide documentation or information to the IRS).

Existing Revolving Credit Agreement shall mean that certain Amended and Restated
Credit Agreement, dated as of December 5, 2018, among the Borrower, as the
borrower, the Guarantors, as guarantors, PNC Bank, National Association, as the
administrative agent, and the “lenders” party thereto, as the same has been
amended and may be further restated, amended, modified or supplemented from time
to time.

Facility Usage shall mean at any time the sum of the outstanding Loans.

FATCA shall mean Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

Federal Funds Effective Rate for any day shall mean the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the NYFRB on such day as being the weighted average of
the rates on overnight federal funds transactions, as computed and announced by
NYFRB in substantially the same manner as NYFRB computes and announces the
weighted average it refers to as the "Federal Funds Effective Rate" as of the
date of this Agreement; provided, if NYFRB does not announce such rate on any
day, the "Federal Funds Effective Rate" for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.

11

--------------------------------------------------------------------------------



Foreign Lender shall mean (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

GAAP shall mean generally accepted accounting principles as are in effect in the
United States from time to time, subject to the provisions of Section 1.3
[Accounting Principles; Changes in GAAP], and applied on a consistent basis both
as to classification of items and amounts.

Guarantor shall mean each of the parties to this Agreement which is designated
as a "Guarantor" on the signature page hereof and each other Person which joins
this Agreement as a Guarantor after the date hereof pursuant to Section 8.1.15
[Joinder of Guarantors]; provided, however, that the Project Subsidiaries shall
not be designated as a "Guarantor" nor required to join this Agreement as a
Guarantor pursuant to Section 8.1.15 [Joinder of Guarantors].

Guarantor Joinder shall mean a joinder by a Person as a Guarantor under the Loan
Documents in the form of Exhibit 1.1(G)(1).

Guaranty of any Person shall mean any obligation of such Person guaranteeing or
in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.

Guaranty Agreement shall mean the Guaranty and Suretyship Agreement in
substantially the form of Exhibit 1.1(G)(2) executed and delivered by each of
the Guarantors to the Administrative Agent for the benefit of the Lenders.

Hedging Transaction shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, that are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

12

--------------------------------------------------------------------------------



Hedging Transaction Indebtedness shall have the meaning specified in the
definition of “Indebtedness.”

Historical Statements shall have the meaning specified in Section 6.1.8.1(a)
[Historical Statements].

Hybrid Security shall mean any of the following: (i) beneficial interests issued
by a trust which constitutes a Subsidiary of any Loan Party, substantially all
of the assets of which trust are unsecured Indebtedness of any Loan Party or any
Subsidiary of any Loan Party or proceeds thereof, and all payments of which
Indebtedness are required to be, and are, distributed to the holders of
beneficial interests in such trust promptly after receipt by such trust, or (ii)
any shares of capital stock or other equity interest that, other than solely at
the option of the issuer thereof, by their terms (or by the terms of any
security into which they are convertible or exchangeable) are, or upon the
happening of an event or the passage of time would be, required to be redeemed
or repurchased, in whole or in part, or have, or upon the happening of an event
or the passage of time would have, a redemption or similar payment.

Inactive Subsidiary shall mean a Subsidiary that (i) does not conduct any
business or have operations, (ii) does not have total assets with a net book
value, as of any date of determination, in excess of $100,000, and (iii) has no
liabilities, contingent or otherwise, except Indebtedness permitted by Section
8.2.1 [Indebtedness].

Increasing Lender shall have the meaning specified in Section 2.11.

Indebtedness shall mean, as to any Person at any time, any and all indebtedness,
obligations or liabilities (whether matured or unmatured, liquidated or
unliquidated, direct or indirect, absolute or contingent, or joint or several)
of such Person for or in respect of (without duplication unless duplication is
required pursuant to the NJR Note Agreements): (i) borrowed money, (ii) amounts
raised under or liabilities in respect of any note purchase or acceptance credit
facility, (iii) reimbursement obligations (contingent or otherwise) under any
letter of credit, (iv) any other transaction (including forward sale or purchase
agreements, capitalized leases and conditional sales agreements) having the
commercial effect of a borrowing of money entered into by such Person to finance
its operations or capital requirements (but not including off-balance sheet
transactions which are addressed in Section 8.2.14 [Off-Balance Sheet Financing]
and trade payables and accrued expenses incurred in the ordinary course of
business which are not represented by a promissory note or other evidence of
indebtedness and which are not more than sixty (60) days past due), (v) the net
indebtedness, obligations and liabilities of such Person under any Hedging
Transaction to the extent constituting “indebtedness,” as determined in
accordance with GAAP, adjusted downward dollar for dollar for any related margin
collateral account balances maintained by such Person (the “Hedging Transaction
Indebtedness”), (vi) any Guaranty of any Hedging Transaction described in the
immediately preceding clause (v), (vii) any Guaranty of Indebtedness for
borrowed money, (viii) any Hybrid Security described in clause (i) of the
definition of Hybrid Security, or (ix) the mandatory repayment obligation of the
issuer of any Hybrid Security described in clause (ii) of the definition of
Hybrid Security.

13

--------------------------------------------------------------------------------



Indemnified Taxes shall mean (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document, and (ii) to the extent not otherwise described in
the preceding clause (i), Other Taxes.

Indemnitee shall have the meaning specified in Section 11.3.2 [Indemnification
by the Borrower].

Information shall mean all information received from the Loan Parties or any of
their Subsidiaries relating to the Loan Parties or any of such Subsidiaries or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by the Loan Parties or any of their Subsidiaries, provided
that, in the case of information received from the Loan Parties or any of their
Subsidiaries after the date of this Agreement, such information is clearly
identified at the time of delivery as confidential.

Insolvency Proceeding shall mean, with respect to any Person, (a) a case, action
or proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other,
similar arrangement in respect of such Person's creditors generally or any
substantial portion of its creditors; undertaken under any Law.

Interest Period shall mean the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Loans bear interest under the LIBOR Rate Option. Subject to the
last sentence of this definition, such period shall be one, two, three or six
Months. Such Interest Period shall commence on the effective date of such
Interest Rate Option, which shall be (i) the Borrowing Date if the Borrower is
requesting new Loans, or (ii) the date of renewal of or conversion to the LIBOR
Rate Option if the Borrower is renewing or converting to the LIBOR Rate Option
applicable to outstanding Loans. Notwithstanding the second sentence hereof: (A)
any Interest Period which would otherwise end on a date which is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day, and (B) the Borrower shall not select,
convert to or renew an Interest Period for any portion of the Loans that would
end after the Maturity Date.

Interest Rate Hedge shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Loan Party in order to provide protection
to, or minimize the impact upon, such Loan Party of increasing floating rates of
interest applicable to Indebtedness.

Interest Rate Hedge Liabilities shall have the meaning specified in the
definition of Lender Provided Interest Rate Hedge.

Interest Rate Option shall mean any LIBOR Rate Option or Base Rate Option.

14

--------------------------------------------------------------------------------



Investment shall mean any loan or advance to, or purchase, acquisition or
ownership of, any stock, bonds, notes or securities of, or any partnership
interest (whether general or limited) or limited liability company interest in,
or any other investment or interest in, joint venture with respect to, or
capital contribution to, any other Person, or any agreement to become or remain
liable to do any of the foregoing. For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such Investment
but giving effect to any returns or distributions of capital or repayment of
principal actually received by such Person with respect thereto.

IRS shall mean the United States Internal Revenue Service.

Labor Contracts shall mean all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and unions representing employees of any Loan Party
or any such Subsidiary.

Law shall mean any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Official Body, foreign or domestic.

Lender Provided Interest Rate Hedge shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate and with respect to which such Lender
confirms to Administrative Agent in writing prior to the execution thereof that
it: (i) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner, (ii)
provides for the method of calculating the reimbursable amount of the provider’s
credit exposure in a reasonable and customary manner, and (iii) is entered into
for hedging (rather than speculative) purposes. The liabilities owing to the
provider of any Lender Provided Interest Rate Hedge (the "Interest Rate Hedge
Liabilities") by any Loan Party that is party to such Lender Provided Interest
Rate Hedge shall, for purposes of this Agreement and all other Loan Documents be
“Obligations” of such Person and of each other Loan Party, be guaranteed
obligations under any Guaranty Agreement and secured obligations under any other
Loan Document, as applicable, and otherwise treated as Obligations for purposes
of the other Loan Documents, except to the extent constituting Excluded Hedge
Liabilities of such Person. “Lender Provided Interest Rate Hedge” includes any
Interest Rate Hedge which was provided by any Lender or its Affiliates and with
respect to which such Lender confirmed prior to the date hereof to the
Administrative Agent in writing that it met the above requirements (i) through
(iii).

Lenders shall mean the financial institutions named on Schedule 1.1(A) and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.

15

--------------------------------------------------------------------------------



LIBOR Rate shall mean with respect to the Loans comprising any Borrowing Tranche
to which the LIBOR Rate Option applies for any Interest Period, the interest
rate per annum determined by the Administrative Agent as the rate which appears
on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. Dollar deposits are offered by leading banks in the
London interbank deposit market), rounded upwards, if necessary, to the nearest
1/100th of one percent (1%) per annum, or the rate which is quoted by another
source selected by the Administrative Agent as an authorized information vendor
for the purpose of displaying rates at which U.S. Dollar deposits are offered by
leading banks in the London interbank deposit market at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing Tranche and having a borrowing date and a
maturity comparable to such Interest Period. Notwithstanding the foregoing, if
the LIBOR Rate as determined under any method above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

LIBOR Rate Option shall mean the option of the Borrower to have Loans bear
interest at the rate and under the terms set forth in Section 4.1.1(ii) [LIBOR
Rate Option].

LIBOR Termination Date shall have the meaning specified in Section 4.6
[Successor LIBOR Rate Index].

Lien shall mean any mortgage, deed of trust, pledge, lien, security interest,
charge or other encumbrance or security arrangement of any nature whatsoever,
whether voluntarily or involuntarily given, including any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

Loan Documents shall mean this Agreement, the Administrative Agent's Letter, the
Guaranty Agreement, the Notes and any other instruments, certificates or
documents delivered in connection herewith or therewith.

Loan Parties shall mean the Borrower and the Guarantors.

Loan Request shall mean a request for a Loan or a request to select, convert to
or renew a Base Rate Option or LIBOR Rate Option with respect to an outstanding
Loan in accordance with Sections 2.4 [Loan Requests], 4.1 [Interest Rate
Options] and 4.2 [Interest Periods].

Loans shall mean collectively and Loan shall mean separately all Loans or any
Loan made by the Lenders or one of the Lenders to the Borrower pursuant to
Section 2.1 [Commitments].

Material Adverse Change shall mean any set of circumstances or events which (i)
has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any other
Loan Document, (ii) is or could reasonably be expected to be material and
adverse to the business, properties, assets, financial condition or results of
operations to impair materially the ability of the Loan Parties taken as a whole
to duly and punctually pay and perform the Obligations in accordance with the
Loan Documents, or (iii) impairs materially or could reasonably be expected to
impair materially the ability of the Administrative Agent or any of the Lenders,
to the extent permitted, to enforce their legal remedies pursuant to this
Agreement or any other Loan Document.

16

--------------------------------------------------------------------------------



Maturity Date means the earlier to occur of April 23, 2021 and any earlier date
upon which the Obligations become due in full pursuant to this Agreement.

Month, with respect to an Interest Period under the LIBOR Rate Option, shall
mean the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any LIBOR Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.

Moody's shall mean Moody's Investors Service, Inc. and its successors.

Multiemployer Plan shall mean any "employee benefit plan" within the meaning of
Section 3(3) of ERISA, which is a "multiemployer plan" within the meaning of
Section 4001(a)(3) of ERISA and to which the Borrower or any member of the ERISA
Group is then making or accruing an obligation to make contributions or, solely
for the purposes of Section 6.1.19 [Plans and Benefit Arrangements], within the
preceding five Plan years, has made or had an obligation to make such
contributions.

Multiple Employer Plan shall mean a Plan which has two or more contributing
sponsors (at least one of which is the Borrower or any member of the ERISA
Group) at least two of whom are not under common control, as such a plan is
described in Sections 4063 and 4064 of ERISA.

New Jersey Natural Gas shall mean New Jersey Natural Gas Company, a corporation
organized and existing under the laws of the State of New Jersey, which
corporation is a subsidiary of the Borrower.

New Lender shall have the meaning specified in Section 2.11.

NJNG Credit Agreement shall mean that certain Credit Agreement, dated as of
December 5, 2018, among New Jersey Natural Gas, as the borrower, PNC Bank,
National Association, as the administrative agent, and the “lenders” party
thereto, as the same has been amended and may be further restated, amended,
modified or supplemented from time to time.

NJR Note Agreements shall mean, collectively, each of the note purchase
agreements listed on Schedule 8.2.1 and any refinancings, renewals or
replacements thereof, or other unsecured private placement note agreements,
permitted under Section 8.2.1 [Indebtedness].

NJR Notes shall mean, collectively, each promissory note or other evidence of
indebtedness issued from time to time pursuant to the NJR Note Agreements.

Non-Consenting Lender shall have the meaning specified in Section 11.1
[Modifications, Amendments or Waivers].

Non-Qualifying Party shall mean any Loan Party that fails for any reason to
qualify as an Eligible Contract Participant on the Effective Date of the
applicable Swap.

17

--------------------------------------------------------------------------------



Note shall mean any revolving line of credit promissory note of the Borrower in
the form of Exhibit 1.1(R) issued by the Borrower at the request of a Lender
evidencing the Loans to such Lender, together with all amendments, extensions,
renewals, replacements, refinancings or refundings thereof in whole or in part.

NYFRB shall mean the Federal Reserve Bank of New York (and any successor
thereto).

Obligation shall mean any obligation or liability of any of the Loan Parties,
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due, under or in
connection with (i) this Agreement, the Notes, the Administrative Agent's Letter
or any other Loan Document whether to the Administrative Agent, any of the
Lenders or their Affiliates or other persons provided for under such Loan
Documents, and (ii) any Lender Provided Interest Rate Hedge or Other Lender
Provided Financial Service Product. Notwithstanding anything to the contrary
contained in the foregoing, the Obligations shall not include any Excluded Hedge
Liabilities.

Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including the Financial Accounting
Standards Board, the Bank for International Settlements or the Basel Committee
on Banking Supervision or any successor or similar authority to any of the
foregoing).

Other Connection Taxes shall mean, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient (or an
agent or affiliate thereof) and the jurisdiction imposing such Tax (other than
connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

Other Lender Provided Financial Service Product shall mean agreements or other
arrangements under which any Lender or Affiliate of a Lender provides any of the
following products or services to any of the Loan Parties: (i) credit cards,
(ii) credit card processing services, (iii) debit cards, (iv) purchase cards,
(v) ACH transactions, or (vi) cash management, including controlled
disbursement, accounts or services.

Other Taxes shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.2 [Replacement of a Lender]).

18

--------------------------------------------------------------------------------



Overnight Bank Funding Rate shall mean, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by NYFRB, as set forth on its public website from time to time, and
as published on the next succeeding Business Day as the overnight bank funding
rate by the NYFRB (or by such other recognized electronic source (such as
Bloomberg) selected by the Administrative Agent for the purpose of displaying
such rate); provided, that if such day is not a Business Day, the Overnight Bank
Funding Rate for such day shall be such rate on the immediately preceding
Business Day; provided, further, that if such rate shall at any time, for any
reason, no longer exist, a comparable replacement rate determined by the
Administrative Agent at such time (which determination shall be conclusive
absent manifest error). If the Overnight Bank Funding Rate determined as above
would be less than zero, then such rate shall be deemed to be zero. The rate of
interest charged shall be adjusted as of each Business Day based on changes in
the Overnight Bank Funding Rate without notice to the Borrower.

Participant shall have the meaning specified in Section 11.8.4 [Participations].

Participant Register shall have the meaning specified in Section 11.8.4
[Participations].

Payment Date shall mean the first day of each January, April, July and October
after the date hereof and on the Maturity Date.

Payment In Full and Paid in Full shall mean the payment in full in cash of the
Loans and other Obligations hereunder and termination of the Commitments.

PBGC shall mean the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor.

Permitted Acquisitions shall have the meaning specified in Section 8.2.5
[Liquidations, Mergers, Consolidations, Acquisitions].

Permitted Business means the ownership, management and marketing of storage,
capacity and transportation of gas and other forms of energy, the generation,
transmission or storage of gas and other forms of energy, wind, solar and other
types of renewable energy, or the access to gas and energy transmission lines,
and business initiatives for the conservation and efficiency of gas and energy.

Permitted Commodity Hedging Transaction shall mean the entry by the Borrower or
any of its Unregulated Subsidiaries into commodity agreements or other similar
agreements or arrangements in the ordinary course of business designed to
protect against, or mitigate risks with respect to, fluctuations of commodity
prices to which the Borrower or such Subsidiary is exposed to in the conduct of
its business so long as the management of the Borrower or such Subsidiary has
determined that entering into such agreements or arrangements are bona fide
hedging activities which comply with the Borrower’s or such Subsidiary’s risk
management policies.

19

--------------------------------------------------------------------------------



Permitted Investments shall mean:

(i) direct obligations of the United States of America or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America maturing in twelve (12) months or less from the
date of acquisition;

(ii) repurchase agreements having a duration of not more than sixty (60) days
that are collateralized by full faith and credit obligations of the United
States Government or obligations guaranteed by the United States Government and
its agencies;

(iii) interests in investment companies registered under the Investment Company
Act of 1940, as amended (or in a separate portfolio of such an investment
company), that invest primarily in full faith and credit obligations of the
United States Government or obligations guaranteed by the United States
Government and its agencies and repurchase agreements collateralized by such
obligations;

(iv) time deposits with any office located in the United States of the Lenders
or any other bank or trust company which is organized under the laws of the
United States and has combined capital, surplus and undivided profits of not
less than $500,000,000 or with any bank which is organized other than under the
laws of the United States (y) the commercial paper of which is rated at least
A-1 by Standard & Poor's and P-1 by Moody's (or, if such commercial paper is
rated only by Standard & Poor's, at least A-1 by Standard & Poor's, or if such
commercial paper is rated only by Moody's, at least P-1 by Moody's) or (z) the
long term senior debt of which is rated at least AA by Standard & Poor's and Aa2
by Moody's (or, if such debt is rated only by Standard & Poor's, at least AA by
Standard & Poor's, or if such debt is rated only by Moody's, at least Aa2 by
Moody's); and

(v) commercial paper having a maturity of not more than one year from the date
of such investment and rated at least A-1 by Standard & Poor's and P-1 by
Moody's (or, if such commercial paper is rated only by Standard & Poor's, at
least A-1 by Standard & Poor's or, if such commercial paper is rated only by
Moody's, at least P-1 by Moody's).

Permitted Liens shall mean:

(i) Liens existing on the date hereof and listed on Schedule 1.1(P) and any
renewals or extensions thereof, provided that (a) the property covered thereby
is not changed, (b) the amount secured or benefited thereby is not increased
except as contemplated by Section 8.2.1(ii), (c) the direct or any contingent
obligor with respect thereto is not changed and (z) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 8.2.1(ii);

(ii) Liens for Taxes not yet due or that are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(iii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

20

--------------------------------------------------------------------------------



(iv) pledges or deposits in the ordinary course of business in connection with
(a) workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA, and (b) public utility
services provided to the Borrower or a Subsidiary;

(v) (a) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business and (b) required margin collateral account deposits
made in the ordinary course in connection with Hedging Transactions permitted by
this Agreement;

(vi) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property that, in the aggregate, are not substantial in amount,
and that do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person, and any zoning or similar law or right
reserved to or vested in any governmental authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of the Borrower and its Subsidiaries;

(vii) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.1.6 [Final Judgments or Orders];

(viii) Liens securing Indebtedness permitted under Section 8.2.1(v)
[Indebtedness]; provided that (a) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (b) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition;

(ix) any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (a) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (b) such Lien shall not apply to any other
property or assets of the Borrower or any Subsidiary and (c) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Subsidiary, as the case may be, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;

(x) Liens (a) of a collecting bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, and (b) in favor of a
banking institution arising as a matter of law encumbering deposits (including
the right of setoff) that are customary in the banking industry;

21

--------------------------------------------------------------------------------



(xi) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases or licenses permitted by this Agreement that are entered into in the
ordinary course of business;

(xii) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (a) interfere in any material respect
with the ordinary conduct of the business of the Borrower and its Subsidiaries,
or (b) secure any Indebtedness;

(xiii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xiv) Liens extending only to assets related to off-balance sheet transactions
permitted under Section 8.2.14 [Off-Balance Sheet Financing] or arising under
Permitted Wind/Solar Transactions;

(xv) Liens existing on assets subject to a sale/leaseback or other similar tax
equity financing arrangement permitted by clause (viii) or (ix) of Section 8.2.1
[Indebtedness];

(xvi) Liens in favor of the trustee under any indenture (as provided for
therein) on money or property held or collected by the trustee thereunder in its
capacity as such in connection with the defeasance or discharge of Indebtedness
thereunder;

(xvii) Liens created under any agreement relating to the sale, transfer or other
disposition of assets permitted hereunder, provided that such Liens relate
solely to the assets subject to such sale, transfer or other disposition;

(xviii) Liens on the assets of a Project Subsidiary; and

(xix) Liens securing Indebtedness and other obligations (other than NJR Note
Agreements or NJR Notes) in an aggregate amount not exceeding $20,000,000 at any
time outstanding.

Notwithstanding the foregoing definition of Permitted Lien or any other
provision of the Loan Documents to the contrary, each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, at any time create, incur,
assume or suffer to exist any consensual Lien on any of the capital stock of New
Jersey Natural Gas, or agree or become liable to do so.

Permitted Related Business Opportunity shall mean any transaction with another
Person (other than any Inactive Subsidiary of the Borrower) involving activities
or assets reasonably related or complementary to a Permitted Business.

Permitted Wind/Solar Transactions shall mean any sale/leaseback transaction,
Synthetic Lease or other similar tax equity financing arrangement entered into,
in any case, with respect to meter assets or solar or wind facilities that are
non-recourse to the Loan Parties or, if recourse to the Loan Parties, are not
restricted under any provision of this Agreement.

22

--------------------------------------------------------------------------------



Person shall mean any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.

Plan shall mean at any time an "employee pension benefit plan," within the
meaning of Section (3)(2) of ERISA (not including a Multiple Employer Plan or a
Multiemployer Plan), which is covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code and either (a) is
maintained by any member of the ERISA Group for employees of any member of the
ERISA Group or (b) solely for purposes of Section 6.1.19 [Plans and Benefit
Arrangements], has at any time within the preceding five years been maintained
by any entity which was at such time a member of the ERISA Group for employees
of any entity which was at such time a member of the ERISA Group.

PNC shall mean PNC Bank, National Association, its successors and assigns.

Potential Default shall mean any event or condition which with notice or passage
of time, or both, would constitute an Event of Default.

Prime Rate shall mean the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

Principal Office shall mean the main banking office of the Administrative Agent
in Pittsburgh, Pennsylvania.

Prohibited Transaction shall mean any prohibited transaction as defined in
Section 4975 of the Code or Section 406 of ERISA for which neither an individual
nor a class exemption has been issued by the United States Department of Labor.

Project Subsidiaries shall mean (i) Subsidiaries of NJR Midstream Holdings
Corporation, a New Jersey corporation, and NJR Clean Energy Ventures
Corporation, a New Jersey corporation, existing as of the Closing Date, (ii)
midstream asset project Subsidiaries of the Borrower hereafter created or
acquired engaged in the solar and wind power generation business, and (iii)
midstream asset project Subsidiaries of NJR Midstream Holdings Corporation and
NJR Clean Energy Ventures Corporation, and their respective Subsidiaries,
hereafter created or acquired.

Property shall mean all real property, both owned and leased, of any Loan Party
or Subsidiary of a Loan Party.

PTE shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Published Rate shall mean the rate of interest published each Business Day in
The Wall Street Journal "Money Rates" listing under the caption "London
Interbank Offered Rates" for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the rate at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market for a one month period as published in another publication
selected by the Administrative Agent).

23

--------------------------------------------------------------------------------



Purchase Money Security Interest shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

Qualified ECP Loan Party shall mean each Loan Party that on the Eligibility Date
is (a) a corporation, partnership, proprietorship, organization, trust, or other
entity other than a “commodity pool” as defined in Section 1a(10) of the CEA and
CFTC regulations thereunder that has total assets exceeding $10,000,000, or (b)
an Eligible Contract Participant that can cause another person to qualify as an
Eligible Contract Participant on the Eligibility Date under Section
1a(18)(A)(v)(II) of the CEA by entering into or otherwise providing a “letter of
credit or keepwell, support, or other agreement” for purposes of Section
1a(18)(A)(v)(II) of the CEA.

Quarterly Financial Statements shall have the meaning specified in Section
6.1.8.1 [Historical Statements].

Ratable Share shall mean the proportion that a Lender's Commitment bears to the
Commitments of all of the Lenders, provided that in the case of Section 2.12
[Defaulting Lenders] when a Defaulting Lender shall exist, "Ratable Share" shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Lender's Commitment) represented by such Lender's Commitment. On and after the
Conversion Date, the Ratable Share shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.

Recipient shall mean the Administrative Agent or any Lender, as applicable.

Regulated Entity shall mean any Person which is subject under Law to any of the
laws, rules or regulations respecting the financial, organizational or rate
regulation of electric companies, public utilities, or public utility holding
companies.

Regulated Substances shall mean, without limitation, any substance, material or
waste, regardless of its form or nature, defined under Environmental Laws as a
"hazardous substance," "pollutant," "pollution," "contaminant," "hazardous or
toxic substance," "extremely hazardous substance," "toxic chemical," "toxic
substance," "toxic waste," "hazardous waste," "special handling waste,"
"industrial waste," "residual waste," "solid waste," "municipal waste," "mixed
waste," "infectious waste," "chemotherapeutic waste," "medical waste," or
"regulated substance" or any other substance, material or waste, regardless of
its form or nature, which is regulated, controlled or governed by Environmental
Laws due to its radioactive, ignitable, corrosive, reactive, explosive, toxic,
carcinogenic or infectious properties or nature or any other material, substance
or waste, regardless of its form or nature, which otherwise is regulated,
controlled or governed by Environmental Laws, including without limitation,
petroleum and petroleum products (including crude oil and any fractions
thereof), natural gas, synthetic gas and any mixtures thereof, asbestos, urea
formaldehyde, polychlorinated biphenlys, mercury, radon and radioactive
materials.

24

--------------------------------------------------------------------------------



Regulation U shall mean Regulation U, T, or X as promulgated by the Board of
Governors of the Federal Reserve System, as amended from time to time.

Related Parties shall mean, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person's Affiliates.

Relief Proceeding shall mean any proceeding seeking a decree or order for relief
in respect of any Loan Party or Subsidiary of a Loan Party in a voluntary or
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, or an assignment for the benefit of its creditors.

Remedial Action shall mean any investigation, identification, characterization,
delineation, cleanup, removal, remediation, containment, control or abatement of
or other response actions to Regulated Substances and any closure or
post-closure measures associated therewith.

Reportable Compliance Event shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or Anti-Corruption Law, or any predicate crime to any
Anti-Terrorism Law or, in any material respect, any predicate crime to any
Anti-Corruption Law, or has knowledge of facts or circumstances that any of its
operations is likely to be in violation of any Anti-Terrorism Law or, in any
material respect, in violation of any Anti-Corruption Law.

Reportable Event shall mean a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan, Multiple Employer Plan
which is covered under Title IV of ERISA or subject to the minimum funding
standards under Section 412 or 430 of the Code, or Multiemployer Plan.

Required Lenders shall mean

(i) If there exists fewer than three (3) Lenders, all Lenders (other than any
Defaulting Lender), and

(ii) If there exist three (3) or more Lenders, Lenders (other than any
Defaulting Lender) having more than 50% of the aggregate amount of the
Commitments of the Lenders (excluding any Defaulting Lender) or, on and after
the Conversion Date, the outstanding principal balance of Loans (excluding any
Defaulting Lender).

Restricted Payment shall mean any dividend payment or other distribution of
assets, properties, cash, rights, obligations or securities on account of any
shares of any class of capital stock, or purchase, redemption or other
acquisition for value of any shares of any class of capital stock or other
securities or any warrants, rights or options to acquire any such shares or
other securities, now or hereafter outstanding.

25

--------------------------------------------------------------------------------



Sanctioned Country shall mean a country, region or territory subject to a
sanctions program maintained under any Anti-Terrorism Law.

Sanctioned Person shall mean, at any time, (i) any Person listed in any
Sanctions-related list of designated Persons maintained by (A) the Office of
Foreign Assets Control of the U.S. Department of the Treasury, U.S. Department
of the Treasury or the U.S. Department of State, or (B) to the extent applicable
to a Covered Entity, the United Nations Security Council, the European Union,
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (ii) any Person operating, organized or
resident in a Sanctioned County, (iii) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (i) or (ii), or (iv)
any Person otherwise the subject of any Sanctions.

Sanctions shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (i) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (ii) to the
extent applicable to a Covered Entity, the United Nations Security Council, the
European Union, any European Union member state, Her Majesty’s Treasury of the
United Kingdom or other relevant sanctions authority.

SEC shall mean the Securities and Exchange Commission or any governmental
agencies substituted therefor.

SEC Filings shall mean, as of the Closing Date, the Borrower's Form 10-K, filed
with the SEC for the fiscal year ended September 30, 2019, and after the Closing
Date as of any date, the Borrower’s Form 10-K filed with the SEC for its most
recently ended fiscal year, its Forms 10-Q filed with the SEC for the fiscal
quarters ending after such most recently ended fiscal year through such date and
any Form 8-K filed since the date of the most recent Form 10-Q.

Significant Subsidiary shall mean at any time (i) New Jersey Natural Gas, and
(ii) any direct or indirect Subsidiary of the Borrower that meets any of the
following conditions:

(a) the Borrower’s and its other Subsidiaries’ investments in and advances to
such Subsidiary exceed 10% of the total assets of the Borrower and its
consolidated Subsidiaries as of the end of the most recently completed fiscal
year;

(b) the Borrower’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) of the total assets (after intercompany
eliminations) of such Subsidiary exceeds 10% of the total assets of the Borrower
and its consolidated Subsidiaries as of the end of the most recently completed
fiscal year; or

(c) the Borrower’s and its other Subsidiaries’ proportionate share (as
determined by ownership interests) in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of changes in
accounting principles of such Subsidiary exceeds 10% of such income of the
Borrower and its consolidated Subsidiaries for the most recently completed
fiscal year.

26

--------------------------------------------------------------------------------



Solvent shall mean, with respect to any Person on a particular date taking into
account any right of reimbursement, contribution or similar right available to
such Person from other Persons, that on such date (i) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (ii) the present fair saleable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (iii) such Person is able to realize upon its
assets and pay its debts and other liabilities as they mature in the normal
course of business, (iv) such Person has not incurred debts or liabilities
beyond such Person's ability to pay as such debts and liabilities mature, and
(v) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of contingent liabilities at any time, it is intended that
such liabilities will be computed at the amount which, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

Subsidiary of any Person at any time shall mean (i) any corporation or trust of
which more than 50% (by number of shares or number of votes) of the outstanding
capital stock or shares of beneficial interest normally entitled to vote for the
election of one or more directors or trustees (regardless of any contingency
which does or may suspend or dilute the voting rights) is at such time owned
directly or indirectly by such Person or one or more of such Person's
Subsidiaries, (ii) any partnership of which such Person is a general partner or
of which more than 50% of the partnership interests is at the time directly or
indirectly owned by such Person or one or more of such Person's Subsidiaries,
(iii) any limited liability company of which such Person is a member or of which
more than 50% of the limited liability company interests is at the time directly
or indirectly owned by such Person or one or more of such Person's Subsidiaries
or (iv) any corporation, trust, partnership, limited liability company or other
entity which is controlled by such Person or one or more of such Person's
Subsidiaries.

Swap shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder, other than (a) a swap entered into, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

Swap Obligation shall mean any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender Provided
Interest Rate Hedge.

Synthetic Lease shall mean any lease transaction under which the parties intend
that (i) the lease will be treated as an "operating lease" by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended, or
appropriate successor thereto, and (ii) the lessee will be entitled to various
tax benefits ordinarily available to owners (as opposed to lessees) of like
property.

Taxes shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Official Body, including any interest, additions to
tax or penalties applicable thereto.

27

--------------------------------------------------------------------------------



UCP shall have the meaning specified in Section 11.11.1 [Governing Law].

Unregulated Subsidiary shall mean any Subsidiary of the Borrower other than New
Jersey Natural Gas.

USA Patriot Act shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

U.S. Person shall mean any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

U.S. Tax Compliance Certificate shall have the meaning specified in Section
5.10.7 [Status of Lenders].

Withholding Agent shall mean any Loan Party and the Administrative Agent.

Write-down and Conversion Powers shall mean, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Construction. Unless the context of this Agreement otherwise clearly
requires, the following rules of construction shall apply to this Agreement and
each of the other Loan Documents: (i) references to the plural include the
singular, the plural, the part and the whole and the words "include," "includes"
and "including" shall be deemed to be followed by the phrase "without
limitation"; (ii) the words "hereof," "herein," "hereunder," "hereto" and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document as a whole; (iii) article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified; (iv)
reference to any Person includes such Person's successors and assigns; (v)
reference to any agreement, including this Agreement and any other Loan Document
together with the schedules and exhibits hereto or thereto, document or
instrument means such agreement, document or instrument as amended, modified,
replaced, substituted for, superseded or restated; (vi) relative to the
determination of any period of time, "from" means "from and including," "to"
means "to but excluding," and "through" means "through and including"; (vii) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (viii)
section headings herein and in each other Loan Document are included for
convenience and shall not affect the interpretation of this Agreement or such
Loan Document, and (ix) unless otherwise specified, all references herein to
times of day shall constitute references to prevailing Eastern Standard time in
New York, New York.

28

--------------------------------------------------------------------------------



1.3 Accounting Principles; Changes in GAAP. Except as otherwise provided in this
Agreement, all computations and determinations as to accounting or financial
matters and all financial statements to be delivered pursuant to this Agreement
shall be made and prepared in accordance with GAAP (including principles of
consolidation where appropriate) as in effect from time to time, and all
accounting or financial terms shall have the meanings ascribed to such terms by
GAAP as in effect from time to time, in each case applied on a basis consistent.
If at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (A) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (B) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Historical Statements of the Borrower for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

1.4 Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its equity interests at such time.

1.5 LIBOR Notification. Section 4.6 [Successor LIBOR Rate Index] of this
Agreement provides a mechanism for determining an alternative rate of interest
in the event that the London interbank offered rate is no longer available or in
certain other circumstances. The Administrative Agent does not warrant or accept
any responsibility for and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of "LIBOR Rate" or with respect to
any alternative or successor rate thereto, or replacement rate therefor

2. REVOLVING CREDIT FACILITY

2.1 Commitments. Subject to the terms and conditions hereof and relying upon the
representations and warranties herein set forth, each Lender severally agrees to
make Loans in Dollars to the Borrower at any time or from time to time on or
after the date hereof to, but not including, the Conversion Date, provided that,
after giving effect to each such Loan the aggregate amount of Loans from such
Lender shall not exceed such Lender's Commitment (and if the aggregate amount of
Loans from any Lender shall exceed such sum, the Borrower shall immediately
repay the amount of such excess). Within such limits of time and amount and
subject to the other provisions of this Agreement, the Borrower may borrow,
repay and reborrow pursuant to this Section 2.1.1. The outstanding principal
amount of all Loans, together with accrued interest thereon, shall be due and
payable on the Maturity Date.

29

--------------------------------------------------------------------------------



2.2 Nature of Lenders' Obligations with Respect to Loans. Each Lender shall be
obligated to participate in each request for Loans pursuant to Section 2.4 [Loan
Requests] in accordance with its Ratable Share. The aggregate amount of each
Lender's Loans outstanding hereunder to the Borrower at any time shall never
exceed its Commitment. The obligations of each Lender hereunder are several. The
failure of any Lender to perform its obligations hereunder shall not affect the
Obligations of the Borrower to any other party nor shall any other party be
liable for the failure of such Lender to perform its obligations hereunder. The
Lenders shall have no obligation to make Loans hereunder on or after the
Conversion Date.

2.3 Commitment Fees. Accruing from the date hereof through the Conversion Date,
the Borrower agrees to pay to the Administrative Agent in Dollars for the
account of each Lender, as consideration for such Lender’s Commitment hereunder
according to its Ratable Share, a nonrefundable commitment fee (the "Commitment
Fee") equal to the Commitment Fee Rate (computed on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed) multiplied by the
daily difference between the amount of (i) the Commitments and (ii) the Facility
Usage; provided, further, that any Commitment Fee accrued with respect to the
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such Commitment Fee shall otherwise have been due and payable by
the Borrower prior to such time; and provided further that no Commitment Fee
shall accrue with respect to the Commitment of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Subject to the proviso in the directly
preceding sentence, all Commitment Fees shall be payable in arrears on each
Payment Date.

2.4 Loan Requests. Except as otherwise provided herein, the Borrower may from
time to time prior to the Conversion Date request the Lenders to make Loans, or
renew or convert the Interest Rate Option applicable to existing Loans pursuant
to Section 4.2 [Interest Periods], by delivering to the Administrative Agent (i)
not later than 1:00 p.m., three (3) Business Days prior to the proposed
Borrowing Date with respect to the making of Loans to which the LIBOR Rate
Option applies or the conversion to or the renewal of the LIBOR Rate Option for
any Loans; and (ii) not later than 1:00 p.m., the same Business Day of the
proposed Borrowing Date with respect to the making of a Loan to which the Base
Rate Option applies or the last day of the preceding Interest Period with
respect to the conversion to the Base Rate Option for any Loan, of a duly
completed request therefor substantially in the form of Exhibit 2.4 or a request
by telephone immediately confirmed in writing by letter, facsimile or electronic
mail in such form (each, a "Loan Request"), it being understood that the
Administrative Agent may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation, provided such individual purports to be an Authorized Officer.
Each Loan Request shall be irrevocable and shall specify (i) the proposed
Borrowing Date; (ii) the aggregate amount of the proposed Loans comprising each
Borrowing Tranche, the amount of which shall be in integral multiples of
$1,000,000 and not less than $3,000,000 for each Borrowing Tranche to which the
LIBOR Rate Option applies and not less than the lesser of $1,000,000 and in
integral multiples of $100,000 or the maximum amount available for Borrowing
Tranches to which the Base Rate Option applies; (iii) whether the LIBOR Rate
Option or Base Rate Option shall apply to the proposed Loans comprising the
applicable Borrowing Tranche; and (iv) in the case of a Borrowing Tranche to
which the LIBOR Rate Option applies, an appropriate Interest Period for the
Loans comprising such Borrowing Tranche.

2.5 [Reserved].

30

--------------------------------------------------------------------------------



2.6 Making Loans.

2.6.1 Making Loans. The Administrative Agent shall, promptly after receipt by it
of a Loan Request for or with respect to Loans pursuant to Section 2.4 [Loan
Requests], notify the Lenders with Commitments of its receipt of such Loan
Request specifying: (i) the proposed Borrowing Date and the time and method of
disbursement of the Loans requested thereby; (ii) the amount and type of each
such Loan and the applicable Interest Period (if any); and (iii) the
apportionment among the Lenders of such Loans as determined by the
Administrative Agent in accordance with Section 2.2 [Nature of Lenders'
Obligations etc.]. Each Lender shall remit the principal amount of each Loan to
the Administrative Agent such that the Administrative Agent is able to, and the
Administrative Agent shall, to the extent the Lenders have made funds available
to it for such purpose and subject to Section 7.2 [Conditions to Each Additional
Loan], fund such Loans to the Borrower in U.S. Dollars and immediately available
funds at the Principal Office prior to 2:00 p.m. on the applicable Borrowing
Date, provided that if any Lender fails to remit such funds to the
Administrative Agent in a timely manner, the Administrative Agent may elect in
its sole discretion to fund with its own funds the Loans of such Lender on such
Borrowing Date, and such Lender shall be subject to the repayment obligation in
Section 2.6.3 [Presumptions by the Administrative Agent].

2.6.2 Effect of Conversion. Notwithstanding anything to the contrary set forth
herein, including the use of the term “revolving” in this Agreement, and
notwithstanding that reborrowing of repaid advances is permitted prior to the
Conversion Date, on and after the Conversion Date, the aggregate principal
balance of all outstanding advances under this Agreement shall effectively be
treated as term debt, due in full on the Maturity Date and no further
reborrowing of repaid advances shall be permitted.

2.6.3 Presumptions by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any Loan
that such Lender will not make available to the Administrative Agent such
Lender's share of such Loan, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.6.1 [Making Loans] and may, in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Loan available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Effective Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation and
(ii) in the case of a payment to be made by the Borrower, the interest rate
applicable to Loans under the Base Rate Option. If such Lender pays its share of
the applicable Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender's Loan. Any prepayment by the Borrower that shall
duplicate a payment by such Lender shall be promptly returned to the Borrower in
immediately available funds or otherwise as shall be determined by the Borrower
and Administrative Agent. Any payment by the Borrower shall be without prejudice
to any claim the Borrower may have against a Lender that shall have failed to
make such payment to the Administrative Agent.

31

--------------------------------------------------------------------------------



2.7 Notes. The Obligation of the Borrower to repay the aggregate unpaid
principal amount of the Loans made to it by each Lender, together with interest
thereon, shall be evidenced by a Note, dated the Closing Date, payable to the
order of such Lender in a face amount equal to the Commitment of such Lender.

2.8 Use of Proceeds. The proceeds of the Loans shall be used by the Borrower (i)
to refinance existing Indebtedness, (ii) to fund ongoing ordinary working
capital purposes and (iii) for other general corporate purposes (including
Permitted Investments) of the Borrower and in accordance with Section 8.1.10
[Use of Proceeds], but in any event not to fund any operations in, finance any
investments or activities in, or, make any payments to, a Sanctioned Country or
Sanctioned Person in violation of any Anti-Terrorism Law or, in any material
respect, in violation of any Anti-Corruption Law.

2.9 [Reserved].

2.10 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.3 [Commitment Fees]; and

(ii) the Commitment and outstanding Loans of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 11.1 [Modifications, Amendments or Waivers]);
provided, that this clause (ii) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification requiring the
consent of such Lender or each Lender directly affected thereby;

In the event that the Administrative Agent and the Borrower agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Administrative Agent will so notify
the parties hereto.

3. [RESERVED]

4. INTEREST RATES

4.1 Interest Rate Options. The Borrower shall pay interest in respect of the
outstanding unpaid principal amount of the Loans as selected by it from the Base
Rate Option or LIBOR Rate Option set forth below applicable to the Loans, it
being understood that, subject to the provisions of this Agreement, the Borrower
may select different Interest Rate Options and different Interest Periods to
apply simultaneously to the Loans comprising different Borrowing Tranches and
may convert to or renew one or more Interest Rate Options with respect to all or
any portion of the Loans comprising any Borrowing Tranche; provided that there
shall not be at any one time outstanding more than ten (10) Borrowing Tranches
in the aggregate among all of the Loans and provided further that if an Event of
Default or Potential Default exists and is continuing, the Borrower may not
request, convert to, or renew the LIBOR Rate Option for any Loans and the
Required Lenders may demand that all existing Borrowing Tranches bearing
interest under the LIBOR Rate Option shall be converted immediately to the Base
Rate Option, subject to the obligation of the Borrower to pay any indemnity
under Section 5.11 [Indemnity] in connection with such conversion. If at any
time the designated rate applicable to any Loan made by any Lender exceeds such
Lender's highest lawful rate, the rate of interest on such Lender's Loan shall
be limited to such Lender's highest lawful rate.

32

--------------------------------------------------------------------------------



4.1.1 Interest Rate Options. The Borrower shall have the right to select from
the following Interest Rate Options applicable to the Loans:

(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed) equal to
the Base Rate plus the Applicable Margin, such interest rate to change
automatically from time to time effective as of the effective date of each
change in the Base Rate; or

(ii) LIBOR Rate Option: A rate per annum (computed on the basis of a year of 360
days and actual days elapsed) equal to the LIBOR Rate as determined for each
applicable Interest Period plus the Applicable Margin.

4.1.2 Rate Quotations. The Borrower may call the Administrative Agent on or
before the date on which a Loan Request is to be delivered to receive an
indication of the rates then in effect, but it is acknowledged that such
projection shall not be binding on the Administrative Agent or the Lenders nor
affect the rate of interest which thereafter is actually in effect when the
election is made.

4.2 Interest Periods. At any time when the Borrower shall select, convert to or
renew a LIBOR Rate Option, the Borrower shall notify the Administrative Agent
thereof at least three (3) Business Days prior to the effective date of such
LIBOR Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a LIBOR Rate Option:

4.2.1 Amount of Borrowing Tranche. Each Borrowing Tranche of Loans under the
LIBOR Rate Option shall be in integral multiples of, and not less than, the
respective amounts set forth in Section 2.4 [Loan Requests]; and

4.2.2 Renewals. In the case of the renewal of a LIBOR Rate Option at the end of
an Interest Period, the first day of the new Interest Period shall be the last
day of the preceding Interest Period, without duplication in payment of interest
for such day.

4.3 Interest After Default. To the extent permitted by Law, upon the occurrence
of an Event of Default and until such time such Event of Default shall have been
cured or waived, at the discretion of the Administrative Agent or upon written
demand by the Required Lenders to the Administrative Agent, each Obligation
hereunder if not paid when due shall bear interest at a rate per annum equal to
the sum of the rate of interest applicable to Loans under the Base Rate Option
plus an additional 2.0% per annum from the time such Obligation becomes due and
payable and until it is Paid In Full. The Borrower acknowledges that the
increase in rates referred to in this Section 4.3 reflects, among other things,
the fact that such Loans or other amounts have become a substantially greater
risk given their default status and that the Lenders are entitled to additional
compensation for such risk; and all such interest shall be payable by Borrower
upon demand by Administrative Agent.

33

--------------------------------------------------------------------------------



4.4 LIBOR Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available.

4.4.1 Unascertainable. If on any date on which a LIBOR Rate would otherwise be
determined, the Administrative Agent shall have determined that:

(i) adequate and reasonable means do not exist for ascertaining such LIBOR Rate,
or

(ii) a contingency has occurred which materially and adversely affects the
London interbank eurodollar market relating to the LIBOR Rate,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].

4.4.2 Illegality; Increased Costs; Deposits Not Available. If at any time any
Lender shall have determined that:

(i) the making, maintenance or funding of any Loan to which a LIBOR Rate Option
applies has been made impracticable or unlawful by compliance by such Lender in
good faith with any Law or any interpretation or application thereof by any
Official Body or with any request or directive of any such Official Body
(whether or not having the force of Law), or

(ii) such LIBOR Rate Option will not adequately and fairly reflect the cost to
such Lender of the establishment or maintenance of any such Loan, or

(iii) after making all reasonable efforts, deposits of the relevant amount in
Dollars for the relevant Interest Period for a Loan, or to banks generally, to
which a LIBOR Rate Option applies, respectively, are not available to such
Lender with respect to such Loan, or to banks generally, in the interbank
eurodollar market,

then the Administrative Agent shall have the rights specified in Section 4.4.3
[Administrative Agent's and Lender's Rights].

34

--------------------------------------------------------------------------------



4.4.3 Administrative Agent's and Lender's Rights. In the case of any event
specified in Section 4.4.1 [Unascertainable] above, the Administrative Agent
shall promptly so notify the Lenders and the Borrower thereof, and in the case
of an event specified in Section 4.4.2 [Illegality; Increased Costs; Deposits
Not Available] above, such Lender shall promptly so notify the Administrative
Agent and endorse a certificate to such notice as to the specific circumstances
of such notice, and the Administrative Agent shall promptly send copies of such
notice and certificate to the other Lenders and the Borrower. Upon such date as
shall be specified in such notice (which shall not be earlier than the date such
notice is given), the obligation of (A) the Lenders, in the case of such notice
given by the Administrative Agent, or (B) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a LIBOR Rate Option shall be suspended until the Administrative Agent
shall have later notified the Borrower, or such Lender shall have later notified
the Administrative Agent, of the Administrative Agent's or such Lender's, as the
case may be, determination that the circumstances giving rise to such previous
determination no longer exist. If at any time the Administrative Agent makes a
determination under Section 4.4.1 [Unascertainable] and the Borrower has
previously notified the Administrative Agent of its selection of, conversion to
or renewal of a LIBOR Rate Option and such Interest Rate Option has not yet gone
into effect, such notification shall be deemed to provide for selection of,
conversion to or renewal of the Base Rate Option otherwise available with
respect to such Loans. If any Lender notifies the Administrative Agent of a
determination under Section 4.4.2 [Illegality; Increased Costs; Deposits Not
Available], the Borrower shall, subject to the Borrower's indemnification
Obligations under Section 5.11 [Indemnity], as to any Loan of the Lender to
which a LIBOR Rate Option applies, on the date specified in such notice either
convert such Loan to the Base Rate Option otherwise available with respect to
such Loan or prepay such Loan in accordance with Section 5.6 [Voluntary
Prepayments]. Absent due notice from the Borrower of conversion or prepayment,
such Loan shall automatically be converted to the Base Rate Option otherwise
available with respect to such Loan upon such specified date.

4.5 Selection of Interest Rate Options. If the Borrower fails to select a new
Interest Period to apply to any Borrowing Tranche of Loans under the LIBOR Rate
Option at the expiration of an existing Interest Period applicable to such
Borrowing Tranche in accordance with the provisions of Section 4.2 [Interest
Periods], the Borrower shall be deemed to have converted such Borrowing Tranche
to the Base Rate Option commencing upon the last day of the existing Interest
Period.

4.6 Successor LIBOR Rate Index.

(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, if the Administrative Agent determines that a Benchmark
Transition Event or an Early Opt-in Event has occurred, the Administrative Agent
and the Borrower may amend this Agreement to replace the LIBOR Rate with a
Benchmark Replacement; and any such amendment will become effective at 5:00 p.m.
New York City time on the fifth (5th) Business Day after the Administrative
Agent has provided such proposed amendment to all Lenders, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such amendment from Lenders comprising the Required Lenders. Until the
Benchmark Replacement is effective, each advance, conversion and renewal of a
Loan under the LIBOR Rate Option will continue to bear interest with reference
to the LIBOR Rate; provided however, during a Benchmark Unavailability Period
(A) any pending selection of, conversion to or renewal of a Loan bearing
interest under the LIBOR Rate Option that has not yet gone into effect shall be
deemed to be a selection of, conversion to or renewal of the Base Rate Option
with respect to such Loan, (B) all outstanding Loans bearing interest under the
LIBOR Rate Option shall automatically be converted to the Base Rate Option at
the expiration of the existing Interest Period (or sooner, if Administrative
Agent cannot continue to lawfully maintain such affected Loan under the LIBOR
Rate Option) and (iii) the component of the Base Rate based upon the LIBOR Rate
will not be used in any determination of the Base Rate.

(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

35

--------------------------------------------------------------------------------



(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) the
implementation of any Benchmark Replacement, (B) the effectiveness of any
Benchmark Replacement Conforming Changes and (C) the commencement of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or the Lenders pursuant to this Section
4.6 including any determination with respect to a tenor, rate or adjustment or
of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 4.6.

5. PAYMENTS

5.1 Payments. All payments and prepayments to be made in respect of principal,
interest, Commitment Fees, the Administrative Agent's Fee or other fees or
amounts due from the Borrower hereunder shall be payable prior to 11:00 a.m. on
the date when due without presentment, demand, protest or notice of any kind,
all of which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the ratable accounts of the Lenders with respect to the
Loans in U.S. Dollars and in immediately available funds, and the Administrative
Agent shall promptly distribute such amounts to the Lenders in immediately
available funds; provided that in the event payments are received by 11:00 a.m.
by the Administrative Agent with respect to the Loans and such payments are not
distributed to the Lenders on the same day received by the Administrative Agent,
the Administrative Agent shall pay the Lenders interest at the Federal Funds
Effective Rate with respect to the amount of such payments for each day held by
the Administrative Agent and not distributed to the Lenders. The Administrative
Agent's and each Lender's statement of account, ledger or other relevant record
shall, in the absence of manifest error, be conclusive as the statement of the
amount of principal of and interest on the Loans and other amounts owing under
this Agreement.

5.2 Pro Rata Treatment of Lenders. Each borrowing of Loans shall be allocated to
each Lender according to its Ratable Share, and each selection of, conversion to
or renewal of any Interest Rate Option and each payment or prepayment by the
Borrower with respect to principal, interest and Commitment Fees (but excluding
the Administrative Agent's Fee) shall (except as otherwise may be provided with
respect to a Defaulting Lender and except as provided in Section 4.4.3
[Administrative Agent's and Lender's Rights] in the case of an event specified
in Section 4.4 [LIBOR Rate Unascertainable; Etc.], 5.6.2 [Replacement of a
Lender] or 5.9 [Increased Costs]) be payable ratably among the Lenders entitled
to such payment in accordance with the amount of principal, interest and
Commitment Fees, as set forth in this Agreement.

36

--------------------------------------------------------------------------------



5.3 Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of setoff, counterclaim or banker's lien, by receipt of voluntary payment, by
realization upon security, or by any other non-pro rata source, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender's receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations greater than the pro-rata share of the amount such Lender
is entitled thereto, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and such other obligations of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, together with
interest or other amounts, if any, required by Law (including court order) to be
paid by the Lender or the holder making such purchase; and

(ii) the provisions of this Section 5.3 shall not be construed to apply to (x)
any payment made by the Loan Parties pursuant to and in accordance with the
express terms of the Loan Documents or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or Participation Advances to any assignee or participant, other than to
the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 5.3 shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

5.4 Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the Borrower prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

5.5 Interest Payment Dates. Interest on Loans to which the Base Rate Option
applies shall be due and payable in arrears on each Payment Date. Interest on
Loans to which the LIBOR Rate Option applies shall be due and payable on the
last day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on the principal amount of each Loan or other monetary Obligation shall
be due and payable on demand after such principal amount or other monetary
Obligation becomes due and payable (whether on the stated Maturity Date, upon
acceleration or otherwise).

37

--------------------------------------------------------------------------------



5.6 Voluntary Prepayments.

5.6.1 Right to Prepay. The Borrower shall have the right at its option from time
to time to prepay the Loans in whole or part without premium or penalty (except
as provided in Section 5.6.2 [Replacement of a Lender] below, in Section
5.9[Increased Costs] and Section 5.11 [Indemnity]). Whenever the Borrower
desires to prepay any part of the Loans, it shall provide a prepayment notice to
the Administrative Agent by 1:00 p.m. at least one (1) Business Day prior to the
date of prepayment of the Loans, setting forth the following information:

(w) the date, which shall be a Business Day, on which the proposed prepayment is
to be made;

(x) a statement indicating the application of the prepayment between the Loans;

(y) the total principal amount of such prepayment which, with respect to Loans
to which the Base Rate Option applies, shall not be less than $500,000 for any
Loan unless such repayment is of the total amount outstanding with regard to
such Loan; and

(z) the total principal amount of such prepayment, which, with respect to Loans
to which the LIBOR Rate Option applies, shall not be less than $1,000,000 for
any Loan unless such repayment is of the total amount outstanding with regard to
such Loan.

All prepayment notices shall be irrevocable. The principal amount of the Loans
for which a prepayment notice is given, together with interest on such principal
amount except with respect to Loans to which the Base Rate Option applies, shall
be due and payable on the date specified in such prepayment notice as the date
on which the proposed prepayment is to be made. Except as provided in Section
4.4.3 [Administrative Agent's and Lender's Rights], if the Borrower prepays a
Loan but fails to specify the applicable Borrowing Tranche which the Borrower is
prepaying, the prepayment shall be applied (i) first to Loans; and (ii) after
giving effect to the allocations in clause (i) above and in the preceding
sentence, first to Loans to which the Base Rate Option applies, then to Loans to
which the LIBOR Rate Option applies. Any prepayment hereunder shall be subject
to the Borrower's Obligation to indemnify the Lenders under Section 5.11
[Indemnity].

38

--------------------------------------------------------------------------------



5.6.2 Replacement of a Lender. In the event any Lender (i) gives notice under
Section 4.4 [LIBOR Rate Unascertainable, Etc.], (ii) requests compensation under
Section 5.9 [Increased Costs], or requires the Borrower to pay any Indemnified
Taxes or additional amount to any Lender or any Official Body for the account of
any Lender pursuant to Section 5.10 [Taxes], (iii) is a Defaulting Lender, (iv)
becomes subject to the control of an Official Body (other than normal and
customary supervision), or (v) is a Non-Consenting Lender referred to in Section
11.1 [Modifications, Amendments or Waivers], then in any such event the Borrower
may, at its sole expense, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.8 [Successors and Assigns]), all of its interests,
rights (other than existing rights to payments pursuant to Sections 5.9
[Increased Costs] or 5.10 [Taxes]) and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.8 [Successors and Assigns];

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Participation Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.11 [Indemnity])
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.9.1 [Increased Costs Generally] or payments required to be made
pursuant to Section 5.10 [Taxes], such assignment will result in a reduction in
such compensation or payments thereafter; and

(iv) such assignment does not conflict with applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

5.6.3 Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.9 [Increased Costs], or the Borrower is or will be
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Official Body for the account of any Lender pursuant to Section 5.10 [Taxes],
then such Lender shall (at the request of the Borrower) use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 5.9 [Increased Costs] or Section 5.10 [Taxes], as the case
may be, in the future, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

5.7 Voluntary Commitment Reductions. The Borrower shall have the right, upon not
less than five (5) Business Days' written irrevocable notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments, which notice shall specify the date and
amount of any such reduction and otherwise be substantially in the form of
Exhibit 5.7 (a "Commitment Reduction Notice"). Any such reduction shall be in a
minimum amount equal to $5,000,000 or an integral multiple thereof, unless the
Commitments are reduced to zero and this Agreement is terminated, provided, that
the Commitments may not be reduced below the aggregate principal amount of the
Facility Usage. Each reduction of Commitments shall ratably reduce the
Commitments of the Lenders.

39

--------------------------------------------------------------------------------



5.8 Interbank Market Presumption.

Except as otherwise expressly provided herein, for all purposes of this
Agreement and each Note with respect to any aspects of the LIBOR Rate or any
Loan under the LIBOR Rate Option, each Lender and Administrative Agent shall be
presumed to have obtained rates, funding, currencies, deposits, and the like in
the London interbank market regardless whether it did so or not; and, each
Lender's and the Administrative Agent's determination of amounts payable under,
and actions required or authorized by, Sections 4.4 [LIBOR Rate Unascertainable;
Illegality; Increased Costs; Deposits Not Available] and 5.9 [Increased Costs]
shall be calculated, at each Lender's and Administrative Agent's option, as
though each Lender and Administrative Agent funded its pro rata share of each
Borrowing Tranche of Loans under the LIBOR Rate Option through the purchase of
deposits of the types and maturities corresponding to the deposits used as a
reference in accordance with the terms hereof in determining the LIBOR Rate
applicable to such Loans, whether in fact that is the case.

5.9 Increased Costs.

5.9.1 Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (ii) through (iv) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or other Recipient, the Borrower will pay to such
Lender or other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender for such additional costs incurred or reduction
suffered.

5.9.2 Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender's capital or on the
capital of such Lender's holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's
policies and the policies of such Lender's holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender's holding company for any such reduction suffered.

40

--------------------------------------------------------------------------------



5.9.3 Certificates for Reimbursement; Repayment of Outstanding Loans; Borrowing
of New Loans. A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Sections 5.9.1 [Increased Costs Generally] or 5.9.2 [Capital
Requirements] and delivered to the Borrower shall be conclusive absent manifest
error. The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within ten (10) days after receipt thereof.

5.9.4 Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's right to demand such compensation, provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender's intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

5.10 Taxes.

5.10.1 Applicable Law. For purposes of this Section 5.10, the term "applicable
Law" includes FATCA.

5.10.2 Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be without deduction
or withholding for any Taxes, except as required by applicable Law. If any
applicable Law (as determined in the good faith discretion of an applicable
Withholding Administrative Agent) requires the deduction or withholding of any
Tax from any such payment by a Withholding Administrative Agent, then the
applicable Withholding Administrative Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Official Body in accordance with applicable Law and, if
such Tax is an Indemnified Tax, then the sum payable by the applicable Loan
Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 5.10 [Taxes]) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

5.10.3 Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Official Body in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

41

--------------------------------------------------------------------------------



5.10.4 Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section
5.10 [Taxes]) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Official Body. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

5.10.5 Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of any of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender's failure to comply with
the provisions of Section 11.8.4 [Participations] relating to the maintenance of
a Participant Register, and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Official Body. A certificate as to the
amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this Section 5.10.5
[Indemnification by the Lenders].

5.10.6 Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to an Official Body pursuant to this Section 5.10 [Taxes],
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Official Body evidencing such
payment, a copy of the return reporting such payment or other evidence of such
payment reasonably satisfactory to the Administrative Agent.

5.10.7 Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.10.7(ii)(1), (ii)(2) and (ii)(4) below) shall not be
required if in the Lender's reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

42

--------------------------------------------------------------------------------



(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,

(1) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "interest" article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
"business profits" or "other income" article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit 5.10.7(A) to the effect that such Foreign
Lender is not (A) a "bank" within the meaning of Section 881(c)(3)(A) of the
Code, (B) a "10 percent shareholder" of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a "controlled foreign corporation"
described in Section 881(c)(3)(C) of the Code (a "U.S. Tax Compliance
Certificate") and (y) executed originals of IRS Form W-8BEN or IRS For W-8BEN-E,
as applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 5.10.7(B) or Exhibit 5.10.7(C), IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit 5.10.7(D) on behalf of each
such direct and indirect partner;

43

--------------------------------------------------------------------------------



(3) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(4) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (4), "FATCA" shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

5.10.8 Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.10 [Taxes]
(including by the payment of additional amounts pursuant to this Section 5.10
[Taxes]), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section 5.10
[Taxes] with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Official Body with
respect to such refund). Such indemnifying party, upon the request of such
indemnified party incurred in connection with obtaining such refund, shall repay
to such indemnified party the amount paid over pursuant to this Section 5.10.8
[Treatment of Certain Refunds] (plus any penalties, interest or other charges
imposed by the relevant Official Body) in the event that such indemnified party
is required to repay such refund to such Official Body. Notwithstanding anything
to the contrary in this Section 5.10.8 [Treatment of Certain Refunds]), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 5.10.8 [Treatment of Certain
Refunds] the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

44

--------------------------------------------------------------------------------



5.10.9 Survival. Each party's obligations under this Section 5.10 [Taxes] shall
survive the resignation of the Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations.

5.11 Indemnity. In addition to the compensation or payments required by Section
5.9 [Increased Costs]or Section 5.10 [Taxes], the Borrower shall indemnify each
Lender against all liabilities, losses or expenses (including any loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained but excluding any loss of the Applicable Margin) which
such Lender sustains or incurs as a consequence of any:

(i) payment, prepayment, conversion or renewal of any Loan to which a LIBOR Rate
Option applies on a day other than the last day of the corresponding Interest
Period (whether or not such payment or prepayment is mandatory, voluntary or
automatic and whether or not such payment or prepayment is then due), or

(ii) attempt by the Borrower to revoke (expressly, by later inconsistent notices
or otherwise) in whole or part any Loan Requests for a Loan other than a Loan
under the Base Rate Option, whether under Section 2.4 [Loan Requests] or Section
4.2 [Interest Periods] or notice relating to prepayments under Section 5.6
[Voluntary Prepayments]

If any Lender sustains or incurs any such loss or expense, it shall from time to
time notify the Borrower of the amount determined in good faith by such Lender
(which determination may include such assumptions, allocations of costs and
expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Borrower to such
Lender ten (10) Business Days after such notice is given.

5.12 Settlement. On any Business Day, the Administrative Agent’s may effectuate
settlement pursuant to such procedures as it may establish solely as a matter of
administrative convenience. The Administrative Agent may at any time at its
option for any reason whatsoever require each Lender to pay immediately to the
Administrative Agent such Lender's Ratable Share of the outstanding Loans and
each Lender may at any time require the Administrative Agent to pay immediately
to such Lender its Ratable Share of all payments made by the Borrower to the
Administrative Agent with respect to the Loans.

45

--------------------------------------------------------------------------------



6. REPRESENTATIONS AND WARRANTIES

6.1 Representations and Warranties. The Loan Parties, jointly and severally,
represent and warrant to the Administrative Agent and each of the Lenders as
follows:

6.1.1 Organization and Qualification. Each Loan Party and each Significant
Subsidiary of each Loan Party is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization. Each Loan Party and each Significant
Subsidiary of each Loan Party has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct. Each Loan Party and each Significant Subsidiary of each Loan Party is
duly licensed or qualified and in good standing in each jurisdiction where the
failure to be so licensed or qualified could reasonably be expected to result in
a Material Adverse Change.

6.1.2 Subsidiaries. Schedule 6.1.2 states as of the date hereof the name of each
of the Borrower's Subsidiaries, each such Subsidiary’s jurisdiction of
incorporation or formation, percentage of ownership, equity interest owner, and
if such Subsidiary is a Significant Subsidiary, Inactive Subsidiary, Project
Subsidiary and/or Regulated Subsidiary. Each of the Loan Parties own the equity
interests in each of such Subsidiaries it purports to own, free and clear in
each case of any Lien.

6.1.3 Power and Authority. Each Loan Party has full power to enter into,
execute, deliver and carry out this Agreement and the other Loan Documents to
which it is a party, to incur the Indebtedness contemplated by the Loan
Documents and to perform its Obligations under the Loan Documents to which it is
a party, and all such actions have been duly authorized by all necessary
proceedings on its part.

6.1.4 Validity and Binding Effect. This Agreement has been duly and validly
executed and delivered by each Loan Party, and each other Loan Document which
any Loan Party is required to execute and deliver on or after the date hereof
will have been duly executed and delivered by such Loan Party on the required
date of delivery of such Loan Document. This Agreement and each other Loan
Document constitutes, or will constitute, legal, valid and binding obligations
of each Loan Party which is or will be a party thereto on and after its date of
delivery thereof, enforceable against such Loan Party in accordance with its
terms, except to the extent that enforceability of any of such Loan Document may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors' rights generally or
limiting the right of specific performance.

6.1.5 No Conflict. Neither the execution and delivery of this Agreement or the
other Loan Documents by any Loan Party nor the consummation of the transactions
herein or therein contemplated or compliance with the terms and provisions
hereof or thereof by any of them will conflict with, constitute a default under
or result in any breach of (i) the terms and conditions of the certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, limited liability company agreement or
other organizational documents of any Loan Party or (ii) any Law or any material
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries is bound or to which it is subject, or result in the creation
or enforcement of any Lien, charge or encumbrance whatsoever upon any property
(now or hereafter acquired) of any Loan Party or any of its Subsidiaries (other
than Liens that may be granted under the Loan Documents).

46

--------------------------------------------------------------------------------



6.1.6 Litigation. Except as set forth in the SEC Filings, there are no actions,
suits, proceedings or investigations (other than Environmental Complaints which
are specifically addressed in Section 6.1.19 [Environmental Matters]) pending
or, to the knowledge of any Loan Party, threatened against such Loan Party or
any Subsidiary of such Loan Party at law or equity before any Official Body
which individually or in the aggregate could reasonably be expected to result in
a Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which could reasonably be expected to result in any Material
Adverse Change.

6.1.7 Title to Properties. Each Loan Party and each Subsidiary of each Loan
Party has good and marketable title to or valid leasehold interest in all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens (other than Environmental Complaints which are specifically addressed in
Section 6.1.19 [Environmental Matters]) except Permitted Liens, and subject to
the terms and conditions of the applicable leases, except where the failure to
hold such properties, assets and other rights subject to such terms and
conditions could reasonably be expected to result in a Material Adverse Change.
All leases of property are in full force and effect without the necessity for
any consent which has not previously been obtained upon consummation of the
transactions contemplated hereby to the extent that the failure of such leases
to be in full force or effect or have obtained any such consent could reasonably
be expected to result in a Material Adverse Change.

6.1.8 Historical Statements; No Material Adverse Change.

6.1.8.1 Historical Statements.

(a) The Borrower has delivered to the Administrative Agent copies of its audited
consolidated year-end financial statements for and as of the end of the fiscal
year ended September 30, 2019 (the "Historical Statements").

(b) The Historical Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the consolidated financial
condition of the Borrower and its Subsidiaries as of the date thereof and their
consolidated results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby; and (iii)
show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness, required
to be reflected on the Historical Statements under GAAP.

6.1.8.2 No Material Adverse Change.

Since September 30, 2019, no Material Adverse Change has occurred.

47

--------------------------------------------------------------------------------



6.1.9 Use of Proceeds; Margin Stock. None of the Loan Parties or any
Subsidiaries of any Loan Party engages or intends to engage principally, or as
one of its important activities, in the business of extending credit for the
purpose, immediately, incidentally or ultimately, of purchasing or carrying
margin stock (within the meaning of Regulation U) in violation or Regulations U.
No part of the proceeds of any Loan has been or will be used, immediately,
incidentally or ultimately, to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock or
to refund Indebtedness originally incurred for such purpose, or for any other
purpose, in each case in violation of the provisions of the regulations of the
Board of Governors of the Federal Reserve System. Margin stock does not, and
will not, constitute, more than 25% of the value of the consolidated assets of
the Borrower and its Subsidiaries.

6.1.10 Full Disclosure. Neither this Agreement nor any other Loan Document, nor
any certificate, statement, agreement or other documents furnished to the
Administrative Agent or any Lender in connection herewith or therewith, together
with the information contained in the SEC Filings, taken as a whole, contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not materially misleading.

6.1.11 Taxes. All federal, state and material local and other Tax returns
required to have been filed with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all Taxes which have or may become due pursuant to said
returns or to assessments received, except to the extent that (i) such Taxes are
being contested in good faith by appropriate proceedings diligently conducted
and for which such reserves or other appropriate provisions if any, as shall be
required by GAAP, shall have been made, or (ii) the failure to so pay or so
contest such Taxes could not reasonably be expected to result in a Material
Adverse Change.

6.1.12 Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Official Body or any
other Person is required by any Law or any agreement as a condition to the
execution, delivery and carrying out of this Agreement and the other Loan
Documents by any Loan Party.

6.1.13 No Event of Default; Compliance With Instruments. No event has occurred
and is continuing and no condition exists or will exist after giving effect to
the borrowings or other extensions of credit to be made on the Closing Date
under or pursuant to the Loan Documents which constitutes an Event of Default or
Potential Default. None of the Loan Parties or any Subsidiaries of any Loan
Party is in violation of any material agreement or instrument to which it is a
party or by which it or any of its properties may be subject or bound where such
violation could reasonably be expected to result in a Material Adverse Change.

6.1.14 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan Party and each
Subsidiary of each Loan Party owns or has the contractual right to use all the
patents, trademarks, service marks, trade names, copyrights, licenses,
registrations, franchises, permits and rights reasonably necessary to own and
operate its properties and to carry on its business as presently conducted and
planned to be conducted by such Loan Party or Subsidiary, without known
possible, alleged or actual conflict with the rights of others, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Change.

48

--------------------------------------------------------------------------------



6.1.15 [Reserved].

6.1.16 Compliance With Laws. The Loan Parties and their Subsidiaries are in
compliance in all material respects with all applicable Laws (other than
Environmental Laws which are specifically addressed in Section 6.1.19
[Environmental Matters]) in all jurisdictions in which any Loan Party or
Subsidiary of any Loan Party is presently or will be doing business except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Change.

6.1.17 Investment Companies; Regulated Entities. None of the Loan Parties or any
Subsidiaries of any Loan Party is an "investment company" registered or required
to be registered under the Investment Company Act of 1940 or under the "control"
of an "investment company" as such terms are defined in the Investment Company
Act of 1940 and shall not become such an "investment company" or under such
"control". None of the Loan Parties are subject to any other federal or state
statute or regulation limiting its ability to incur Indebtedness for borrowed
money.

6.1.18 Plans and Benefit Arrangements.

(i) The Borrower and each other member of the ERISA Group are in compliance with
any applicable provisions of ERISA with respect to all Benefit Arrangements,
Plans, Multiple Employer Plans and Multiemployer Plans except where any instance
of noncompliance could not reasonably be expected to result in a Material
Adverse Change. There has been no Prohibited Transaction with respect to any
Benefit Arrangement or any Plan or, to the best knowledge of the Borrower, with
respect to any Multiemployer Plan or Multiple Employer Plan, in either case
which could reasonably be expected to result in a Material Adverse Change. The
Borrower and all other members of the ERISA Group have made when due any and all
material payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto
except for any failure that could not reasonably be expected to result in a
Material Adverse Change. With respect to each Plan and Multiple Employer Plan,
the Borrower and each other member of the ERISA Group (a) have fulfilled in all
material respects their obligations under the minimum funding standards of
ERISA, (b) have not incurred any material liability to the PBGC which has not
been paid in the ordinary course, and (c) have not had asserted against them any
penalty for failure to fulfill the minimum funding requirements of ERISA, except
for any failure under (a), (b) or (c) that could not reasonably be expected to
result in a Material Adverse Change. All Plans, Benefit Arrangements and, to the
best knowledge of Borrower, Multiple Employer Plans and Multiemployer Plans have
been administered in all material respects in accordance with their terms and
applicable Law except for any failure that could not reasonably be expected to
result in a Material Adverse Change.

(ii) No event requiring notice to the PBGC under Section 303(k)(4)(A) of ERISA
has occurred or is reasonably expected to occur with respect to any Plan except
for any failure that could not reasonably be expected to result in a Material
Adverse Change.

49

--------------------------------------------------------------------------------



(iii) Neither the Borrower nor any other member of the ERISA Group has incurred
or reasonably expects to incur any withdrawal liability under ERISA to any
Multiemployer Plan or Multiple Employer Plan which could reasonably be expected
to result in a Material Adverse Change. Neither the Borrower nor any other
member of the ERISA Group has been notified by any Multiemployer Plan or
Multiple Employer Plan that such Multiemployer Plan or Multiple Employer Plan
has been terminated within the meaning of Title IV of ERISA and, to the best
knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan is
reasonably expected to be reorganized or terminated, within the meaning of Title
IV of ERISA which, in either case, could reasonably be expected to result in a
Material Adverse Change.

6.1.19 Environmental Matters. Except as set forth in the SEC Filings, none of
the Loan Parties or any Subsidiaries of any Loan Party has received any
Environmental Complaint which could reasonably be expected to result in a
Material Adverse Change. There are no pending or, to any Loan Party's knowledge,
threatened Environmental Complaints relating to any Loan Party or Subsidiary of
any Loan Party or any of the Properties or, to any Loan Party's knowledge, any
prior owner, operator or occupant of any of the Properties pertaining to, or
arising out of, any Contamination or violations of Environmental Laws or
Environmental Permits which could reasonably be expected to result in a Material
Adverse Change. The Loan Parties and their Subsidiaries are in compliance with
all applicable Environmental Laws in all jurisdictions in which any Loan Party
or Subsidiary of any Loan Party is doing business except where the failure to do
so could not reasonably be expected to result in a Material Adverse Change. The
Loan Parties and their Subsidiaries hold and are operating in compliance with
Environmental Permits, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Change.

6.1.20 Senior Debt Status. The Obligations of each Loan Party under this
Agreement, the Guaranty Agreement and each of the other Loan Documents to which
it is a party do rank and will rank at least pari passu in priority of payment
with all other Indebtedness of such Loan Party except Indebtedness of such Loan
Party to the extent secured by Permitted Liens. There is no Lien upon or with
respect to any of the properties or income of any Loan Party or Unregulated
Subsidiary of any Loan Party which secures indebtedness or other obligations of
any Person except for Permitted Liens.

6.1.21 Permitted Related Business Opportunities. The information set forth on
Schedule 6.1.21 is true, complete and correct in all material respects and sets
forth a list of the Investments in Permitted Related Business Opportunities by
the Loan Parties and their Subsidiaries as of the Closing Date and includes,
without limitation, the amount and nature of each such Investment, a description
of the activities engaged in by the Loan Parties and their Subsidiaries in
connection with such Investment, and a description of the activities engaged in
by the Person in which the Investment has been made.

6.1.22 Anti-Terrorism Laws; Anti-Corruption Laws. (i) No Covered Entity is a
Sanctioned Person, (ii) no Covered Entity, either in its own right or through
any third party, (a) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law, (b) does business in or with, or to the Borrower’s knowledge
derives any of its income from, investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (c) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law, (iii) the Borrower has in effect a Code of Conduct designed to promote
compliance by the Covered Entities with Anti-Terrorism Laws and applicable
Sanctions and, in all material respects, with Anti-Corruption Laws, and (iv) the
Borrower, each Subsidiary of the Borrower, each of their respective directors
and officers and, to the knowledge of the Borrower, the employees and agents of
the Borrower and its Subsidiaries, are in compliance in all material respects
with Anti-Corruption Laws.

50

--------------------------------------------------------------------------------



6.1.23 Solvency. On the Closing Date and after giving effect to the initial
Loans hereunder, the Loan Parties and their Subsidiaries, on a consolidated
basis, are Solvent.

6.1.24 Beneficial Ownership Exemption. The Borrower is exempt from the “legal
entity customer” definition under 31 C.F.R. §1010.230(e)(2) with respect to
beneficial ownership certification.

6.1.25 No EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

7. CONDITIONS OF LENDING

The obligation of each Lender to make Loans hereunder is subject to the
performance by each of the Loan Parties of its Obligations to be performed
hereunder at or prior to the making of any such Loans and to the satisfaction of
the following further conditions:

7.1 First Loans.

7.1.1 Officer's Certificate.

The representations and warranties of each of the Loan Parties contained in
Section 6 [Representations and Warranties] and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof required to have been performed and complied with
on or prior to the Closing Date, no Event of Default or Potential Default shall
have occurred and be continuing or shall exist; and there shall be delivered to
the Administrative Agent for the benefit of each Lender a certificate of each of
the Loan Parties, dated the Closing Date and signed by the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or other Authorized
Officer of each of the Loan Parties, to each such effect.

7.1.2 Secretary's Certificate.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a certificate dated the Closing Date and signed by the Secretary or an
Assistant Secretary of each of the Loan Parties (or an Authorized Officer if
there is no Secretary or Assistant Secretary of any such Loan Party), certifying
as appropriate as to:

(i) all action taken by each Loan Party in connection with this Agreement and
the other Loan Documents;

51

--------------------------------------------------------------------------------



(ii) the names of the officer or officers authorized to sign this Agreement and
the other Loan Documents and the true signatures of such officer or officers and
specifying the Authorized Officers permitted to act on behalf of each Loan Party
for purposes of this Agreement and the true signatures of such officers, on
which the Administrative Agent and each Lender may conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the Closing Date certified by the appropriate state official where
such documents are filed in a state office together with certificates from the
appropriate state officials as to the continued existence and good standing of
each Loan Party in each state where organized or qualified to do business.

7.1.3 Opinion of Counsel.

There shall be delivered to the Administrative Agent for the benefit of each
Lender a written opinion of (a) Troutman Sanders LLP, counsel for the Loan
Parties (who may rely on the opinions of such other counsel and Certificates of
the Borrower's in-house counsel as may be reasonably acceptable to the
Administrative Agent), dated the Closing Date, and (b) Alex Gonzalez, in-house
counsel for the Loan Parties, in his capacity as Assistant General Counsel of
NJR Service Corporation, dated the Closing Date, in each case covering such
matters concerning the Loan Parties and the Loan Documents as the Administrative
Agent may reasonably request.

7.1.4 Legal Details.

All legal details and proceedings in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be in form and
substance satisfactory to the Administrative Agent and counsel for the
Administrative Agent, and the Administrative Agent shall have received all such
other counterpart originals or certified or other copies of such documents and
proceedings in connection with such transactions, in form and substance
satisfactory to the Administrative Agent and said counsel, as the Administrative
Agent or said counsel may reasonably request. The Administrative Agent shall
have received this Agreement executed by the Borrower and each Lender and the
Notes executed by the Borrower.

7.1.5 Payment of Fees.

The Borrower shall have paid or caused to be paid to the Administrative Agent
for itself and for the account of the Lenders to the extent not previously paid
all fees accrued through the Closing Date and the costs and expenses for which
the Administrative Agent and the Lenders are entitled to be reimbursed.

7.1.6 Consents.

The material consents, if any, required to effectuate the transactions
contemplated hereby as set forth on Schedule 6.1.12 shall have been obtained.

52

--------------------------------------------------------------------------------



7.1.7 Material Adverse Change.

Since September 30, 2019, no Material Adverse Change shall have occurred. The
Loan Parties’ execution and delivery of this Agreement shall constitute their
representation to such effect.

7.1.8 No Violation of Laws.

The making of the Loans shall not contravene any Law applicable to any Loan
Party or any of the Lenders.

7.1.9 No Actions or Proceedings.

No action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before any court, governmental agency or
legislative body to enjoin, restrain or prohibit, or to obtain damages in
respect of, this Agreement, the other Loan Documents or the consummation of the
transactions contemplated hereby or thereby or which, in the Administrative
Agent's sole discretion, would make it inadvisable to consummate the
transactions contemplated by this Agreement or any of the other Loan Documents.

7.1.10 Delivery of Guaranty Agreement.

The Guaranty Agreement shall have been duly executed and delivered to the
Administrative Agent for the benefit of the Lenders.

7.1.11 Repayment of Indebtedness.

The Loan Parties shall have repaid all indebtedness owing under that certain up
to $150,000,000 seasonal line of credit with PNC Bank, National Association,
individually, together with any other non-permitted indebtedness, and terminated
to the satisfaction of the Administrative Agent.

7.1.12 Regulatory Approvals.

All regulatory approvals and consents and licenses necessary for the
consummation of the transactions contemplated hereunder shall have been
completed and there shall be an absence of any legal or regulatory prohibitions
or restrictions in respect of the transactions contemplated hereunder.

7.1.13 Lien Searches.

The Administrative Agent shall have received Uniform Commercial Code filing
searches and, if requested prior to the date hereof by the Administrative Agent,
other lien searches in acceptable scope and with acceptable results.

7.1.14 Additional Information.

53

--------------------------------------------------------------------------------



The Administrative Agent and each Lender shall have received such information
and documentation as may reasonably be requested by the Administrative Agent or
any Lender from time to time for purposes of compliance by the Administrative
Agent and such Lender with applicable laws (including without limitation the USA
Patriot Act or other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Lender to comply therewith.

7.1.15 Payment of Fees. The Borrower shall have paid all fees and expenses
payable on or before the Closing Date as required by this Agreement, the
Administrative Agent's Letter or any other Loan Document.

7.2 Each Loan. At the time of making any Loans and after giving effect thereto:
(i) the representations, warranties of the Loan Parties shall then be true and
correct in all respects (in the case of any representation or warranty
containing a materiality modification) or in all material respects (in the case
of any representation or warranty not containing a materiality modification)
with the same effect as though such representations and warranties had been made
on and as of such date (except representations and warranties which relate
solely to an earlier date or time, which representations and warranties were
true and correct in all respects on and as of the specific dates or times
referred to therein), (ii) no Event of Default or Potential Default shall have
occurred and be continuing, and (iii) the Borrower shall have delivered to the
Administrative Agent a duly executed and completed Loan Request.

8. COVENANTS

The Loan Parties, jointly and severally, covenant and agree that until Payment
In Full, the Loan Parties shall comply at all times with the following
covenants:

8.1 Affirmative Covenants.

8.1.1 Preservation of Existence, Etc. Each Loan Party shall, and shall cause
each of its Significant Subsidiaries to, maintain its legal existence and its
license or qualification and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except (i) where the lack of legal existence of any
Subsidiary or the failure to be so licensed or qualified could not reasonably be
expected to have a Material Adverse Change, or (ii) as otherwise expressly
permitted in Section 8.2.5 [Liquidations, Mergers, Etc.] or Section 8.2.6
[Dispositions of Assets or Subsidiaries].

8.1.2 Payment of Liabilities, Including Taxes, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, duly pay and discharge all liabilities
to which it is subject or which are asserted against it, promptly as and when
the same shall become due and payable, including all Taxes upon it or any of its
properties, assets, income or profits, prior to the date on which penalties
attach thereto, except to the extent that such Taxes are being contested in good
faith and by appropriate and lawful proceedings diligently conducted and for
which such reserve or other appropriate provisions, if any, as shall be required
by GAAP shall have been made, but only to the extent that failure to discharge
any such liabilities would not result in any additional liability which could
reasonably be expected to result in a Material Adverse Change.

54

--------------------------------------------------------------------------------



8.1.3 Maintenance of Insurance. Each Loan Party shall, and shall cause each of
its Subsidiaries to, insure its properties and assets against loss or damage by
fire and such other insurable hazards as such assets are commonly insured
(including fire, extended coverage, property damage, workers' compensation,
public liability and business interruption insurance) and against other risks
(including errors and omissions) in such amounts as similar properties and
assets are insured by prudent companies in similar circumstances carrying on
similar businesses, and with reputable and financially sound insurers, including
self-insurance to the extent customary.

8.1.4 Maintenance of Properties and Leases. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in good repair, working order and
condition (ordinary wear and tear excepted) in accordance with the general
practice of other businesses of similar character and size, all of those
properties useful or necessary to its business, and from time to time, such Loan
Party will make or cause to be made all appropriate repairs, renewals or
replacements thereof (except for asset dispositions not restricted under Section
8.2.6 [Dispositions of Assets and Subsidiaries]).

8.1.5 Maintenance of Patents, Trademarks, Etc. Each Loan Party shall, and shall
cause each of its Subsidiaries to, maintain in full force and effect all
patents, trademarks, service marks, trade names, copyrights, licenses,
franchises, permits and other authorizations necessary for the ownership and
operation of its properties and business if the failure so to maintain the same
could constitute a Material Adverse Change.

8.1.6 Visitation Rights. Each Loan Party shall, and shall cause each of its
Subsidiaries to, permit any of the officers or authorized employees or
representatives of the Administrative Agent or any of the Lenders to visit and
inspect any of its properties and to examine and make excerpts from its books
and records and discuss its business affairs, finances and accounts with its
officers, all in such detail and at such times and as often as any of the
Lenders may reasonably request, provided that each Lender shall provide the
Borrower and the Administrative Agent with reasonable notice prior to any visit
or inspection, and, except after the occurrence and during the continuation of
an Event of Default, any such visit or inspection shall occur during regular
business hours. In the event any Lender desires to conduct an audit of any Loan
Party, such Lender shall make a reasonable effort to conduct such audit
contemporaneously with any audit to be performed by the Administrative Agent,
and except after the occurrence and during the continuation of an Event of
Default, any such audit (whether by the Administrative Agent or any Lender)
shall be at the sole cost and expense of the Administrative Agent or such
Lender, as the case may be.

8.1.7 Keeping of Records and Books of Account. The Borrower shall, and shall
cause each Subsidiary of the Borrower to, maintain and keep proper books of
record and account which enable the Borrower and its Subsidiaries to issue
financial statements in accordance with GAAP and as otherwise required by
applicable Laws of any Official Body having jurisdiction over the Borrower or
any Subsidiary of the Borrower, and in which full, true and correct entries
shall be made in all material respects of all its dealings and business and
financial affairs.

55

--------------------------------------------------------------------------------



8.1.8 Plans and Benefit Arrangements. The Borrower shall, and shall cause each
of its Subsidiaries and each other member of the ERISA Group to, comply with
ERISA, the Code and other applicable Laws applicable to Plans and Benefit
Arrangements except where such failure, alone or in conjunction with any other
failure, would not reasonably be expected to result in a Material Adverse
Change. Without limiting the generality of the foregoing, the Borrower shall
cause all of its Plans and all Plans maintained by any of its Subsidiaries and
any member of the ERISA Group to be funded in accordance with the minimum
funding requirements of ERISA and shall make, and cause each member of the ERISA
Group to make, in a timely manner, all contributions due to Plans, Benefit
Arrangements and Multiemployer Plans, except where any such failure, alone or in
conjunction with any other failure, could not reasonably be expected to result
in a Material Adverse Change.

8.1.9 Compliance With Laws. Each Loan Party shall, and shall cause each of its
Subsidiaries to, comply with all applicable Laws, including all Environmental
Laws, in all material respects, provided that it shall not be deemed to be a
violation of this Section 8.1.9 if any failure to comply with any Law would not
result in fines, penalties, costs associated with the performance of any
Remedial Actions, other similar liabilities or injunctive relief which in the
aggregate could not reasonably be expected to result in a Material Adverse
Change. Without limiting the generality of the foregoing, each Loan Party shall,
and shall cause each of its Subsidiaries to, obtain, maintain, renew and comply
with all Environmental Permits applicable to their respective operations and
activities, provided that it shall not be deemed to be a violation of this
Section 8.1.9 if any failure to do so would not result in cease and desist
orders or fines, penalties or other similar liabilities or injunctive relief
which in the aggregate could not reasonably be expected to result in a Material
Adverse Change.

8.1.10 Use of Proceeds. The Loan Parties will use the proceeds of the Loans only
for general corporate purposes of the Borrower and for working capital of the
Borrower, as its business is permitted to be conducted pursuant to Section
8.2.10 [Continuation of or Change in Business] and to repay and terminate
Indebtedness.

8.1.11 Incorporated Terms. In the event that the Borrower:

(i) amends the Existing Revolving Credit Agreement or any of the NJR Note
Agreements or enters into a new, similar agreement providing for the issuance of
senior debt or privately placed notes, which include one or more negative or
financial covenants in addition to those contained in this Agreement, then the
Borrower shall offer to the Lenders to amend this Agreement to include such
additional negative or financial covenant or covenants in this Agreement
pursuant to an amendment to this Agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower. In such event, the
Borrower promptly, upon acceptance of any offer referred to in the preceding
sentence, shall execute and deliver at its expense an amendment to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower evidencing the amendment of this Agreement to include
such additional covenant or covenants (any such additional covenant(s) so
included in this Agreement being called an "Incorporated Term"); or

56

--------------------------------------------------------------------------------



(ii) enters into any new line of credit or term loan facility (excluding, to the
extent otherwise permitted under this Agreement, (a) the placement of senior
notes, (b) customary lines of credit for the purpose of account overdraft
protection, and (c) credit facilities not in excess of $10,000,000 committed or
outstanding at any time) from the date hereof through and including July 24,
2020, containing a margin applicable to the LIBOR Rate or the Base Rate that is
greater than the Applicable Margin (or, in the case of such transaction’s
utilization of a replacement benchmark rate for LIBOR Rate, an all-in rate
greater than the all-in rate) set forth in this Agreement, then, from and after
the date of effectiveness of any such transaction, the Applicable Margin (or
all-in interest rate, if applicable) set forth in this Agreement shall
automatically be deemed amended to match the applicable interest rate margin
(or, in the case of such transaction’s utilization of a replacement benchmark
rate for the LIBOR Rate, to achieve a matched all-in rate) of such transaction;

provided, that, in the event that at any time after an amendment pursuant to the
preceding clause (i) with respect to any Incorporated Term, the applicable
reference transaction shall no longer include such Incorporated Term prior to
the Maturity Date, then upon notice by the Borrower to the Administrative Agent,
the Administrative Agent and the Lenders, the parties hereto shall execute and
deliver to the Borrower, at the Borrower's expense, an amendment to this
Agreement in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower evidencing the amendment of this Agreement to delete such
Incorporated Term from this Agreement.

8.1.12 Anti-Terrorism Laws and Anti-Corruption Laws. (i) No Covered Entity will
become a Sanctioned Person, (ii) no Covered Entity, either in its own right or
through any third party, will (a) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (b) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law, or (c) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law, (iii) the Borrower shall
promptly notify the Administrative Agent in writing upon the occurrence of a
Reportable Compliance Event, and (iv) none of the Borrower, any of its
Subsidiaries, any of their respective directors or officers or, to the knowledge
of the Borrower, any employee or agent of the Borrower or its Subsidiaries,
shall engage in any material dealings or transactions prohibited by any
Anti-Corruption Law.

8.1.13 Keepwell. Each Qualified ECP Loan Party jointly and severally (together
with each other Qualified ECP Loan Party) hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and (b)
undertakes to provide such funds or other support as may be needed from time to
time by any Non-Qualifying Party to honor all of such Non-Qualifying Party’s
obligations under this Agreement or any other Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 8.1.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
8.1.13, or otherwise under this Agreement or any other Loan Document, voidable
under applicable law, including applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 8.1.13 shall remain in full force
and effect until payment in full of the Obligations and termination of this
Agreement and the other Loan Documents. Each Qualified ECP Loan Party intends
that this Section 8.1.13 constitute, and this Section 8.1.13 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18(A)(v)(II) of the CEA.

57

--------------------------------------------------------------------------------



8.1.14 Additional Information. Each Loan Party shall provide to the
Administrative Agent and the Lenders such information and documentation as may
reasonably be requested by the Administrative Agent or any Lender from time to
time for purposes of compliance by the Administrative Agent and such Lender with
applicable laws (including without limitation the USA Patriot Act and other
“know your customer”, “beneficial ownership” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Lender to comply therewith.

8.1.15 Joinder of Guarantors. Any Subsidiary of the Borrower which is required
to join this Agreement as a Guarantor pursuant to Section 8.2.8 [Subsidiaries]
shall (i) execute and deliver to the Administrative Agent a Guarantor Joinder in
substantially the form attached hereto as Exhibit 1.1(G)(1) pursuant to which it
shall join as a Guarantor each of the documents to which the Guarantors are
parties; and (ii) execute and deliver to the Administrative Agent documents in
the forms described in Section 7.1.2 [Secretary's Certificate] modified as
appropriate to relate to such Subsidiary and (iii) satisfy such other
requirements as reasonably requested by the Administrative Agent. The Loan
Parties shall deliver such Guarantor Joinder and related documents to the
Administrative Agent within fifteen (15) Business Days after the date of the
filing of such Subsidiary's articles of incorporation if the Subsidiary is a
corporation, the date of the filing of its certificate of limited partnership if
it is a limited partnership or the date of its organization if it is an entity
other than a limited partnership or corporation, or other applicable date of
first existing as a Subsidiary.

8.2 Negative Covenants.

8.2.1 Indebtedness. Each of the Loan Parties shall not, and shall not permit any
of its Unregulated Subsidiaries to, at any time create, incur, assume or suffer
to exist any Indebtedness, except:

(i) Indebtedness under the Loan Documents;

(ii) existing Indebtedness as set forth on Schedule 8.2.1 and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder;

(iii) Indebtedness among Loan Parties, or among Unregulated Subsidiaries that
are not Loan Parties;

(iv) Indebtedness among the Borrower and its Unregulated Subsidiaries that are
not Loan Parties resulting from customary cash management pooling or other
similar arrangements in the ordinary course of business;

(v) Indebtedness in respect of capitalized leases or which is secured by
Purchase Money Security Interests not to exceed at any time outstanding in the
aggregate for the Loan Parties and their Unregulated Subsidiaries $175,000,000;
provided that at the time of the incurrence of such Indebtedness, the Borrower
is in compliance with Section 8.2.16 [Maximum Leverage Ratio] both before and
after such incurrence;

58

--------------------------------------------------------------------------------



(vi) Indebtedness arising under any Permitted Commodity Hedging Transaction or
any other Hedging Transaction entered into by the Borrower or any of its
Unregulated Subsidiaries; provided that such obligations are (or were) entered
into by such Person for the purpose of mitigating risks associated with
liabilities, commitments, investments, assets or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person (in the case of Hedging Transactions with respect to commodities, in
accordance with the definition of Permitted Commodity Hedging Transaction), and
not for speculative purposes;

(vii) Indebtedness of an Acquired Person which (x) existed prior to the
consummation of the Permitted Acquisition in connection with which such Acquired
Person was acquired by a Loan Party or Unregulated Subsidiary, as applicable,
and (y) was not incurred in contemplation of or in connection with such
Permitted Acquisition; provided that at the time of the incurrence of such
Indebtedness, the Borrower is in compliance with Section 8.2.16 [Maximum
Leverage Ratio] both before and after such incurrence;

(viii) Indebtedness incurred by Project Subsidiaries; and

(ix) Additional Indebtedness (including Guaranties) of the Loan Parties or their
Subsidiaries incurred after the Closing Date, in each case including any
amendments, extensions, renewals or refinancings thereof that do not increase
the amount of such Indebtedness other than by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred; provided that at the time of the incurrence of such Indebtedness, the
Borrower is in compliance with Section 8.2.16 [Maximum Leverage Ratio] both
before and after such incurrence.

8.2.2 Liens. Each of the Loan Parties shall not, and shall not permit any of its
Unregulated Subsidiaries (other than Project Subsidiaries) to, at any time
create, incur, assume or suffer to exist any Lien on any of its property or
assets, tangible or intangible, now owned or hereafter acquired, or agree or
become liable to do so, except Permitted Liens and extensions or renewals of
Permitted Liens; provided in each case that the Indebtedness secured thereby is
not restricted under Section 8.2.1 [Indebtedness].

8.2.3 [Reserved].

8.2.4 Loans and Investments. Each of the Loan Parties shall not, and shall not
permit any of its Unregulated Subsidiaries to, at any time make or suffer to
remain outstanding any Investment, except:

(i) Permitted Investments;

(ii) Investments in Loan Parties;

(iii) advances to employees to meet expenses incurred by such employees in the
ordinary course of business;

59

--------------------------------------------------------------------------------



(iv) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(v) Investments consisting of the indorsement by the Borrower or any Subsidiary
of negotiable instruments payable to such Person for deposit or collection in
the ordinary course of business;

(vi) Investments also constituting (a) Indebtedness permitted under Section
8.2.1 [Indebtedness], (b) Permitted Acquisitions permitted under Section 8.2.5
[Liquidations, Consolidations, Mergers, Acquisitions], (c) Restricted Payments
permitted under Section 8.2.13 [Restricted Payments], or (d) Off-Balance Sheet
Financings permitted under Section 8.2.14 [Off-Balance Sheet Financings];

(vii) Investments in the form of joint ventures engaged in a Permitted Business
disclosed on Schedule 6.1.2 [Subsidiaries and Joint Ventures], subject to
compliance with Section 8.2.8 [Subsidiaries];

(viii) Investments in treasury stock of the Borrower; and

(ix) other Investments; provided that at the time of the making of such
Investment, the Borrower is in compliance with Section 8.2.16 [Maximum Leverage
Ratio] both before and after the making of such Investment.

8.2.5 Liquidations, Mergers, Consolidations, Acquisitions. Each of the Loan
Parties shall not, and shall not permit any of its Unregulated Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, provided that:

(i) any Loan Party other than the Borrower may consolidate or merge into another
Loan Party which is wholly-owned by one or more of the other Loan Parties,

(ii) any Unregulated Subsidiary of the Borrower that is not a Loan Party may
dissolve, liquidate or wind-up its affairs or may consolidate or merge into the
Borrower or any other Unregulated Subsidiary of the Borrower, provided that if
any such merger or consolidation is with a Loan Party, the entity surviving or
resulting from such merger or consolidation shall be a Loan Party, and

(iii) any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (a) all of the ownership interests of another Person or
(b) substantially all of assets of another Person or of a business or division
of another Person (each a "Permitted Acquisition"), provided that each of the
following requirements is met:

(1) if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall, if required to be a Guarantor under Section 8.2.8
[Subsidiaries], execute a Guarantor Joinder and join this Agreement as a
Guarantor in accordance with Section 8.1.15 [Joinder of Guarantors];

60

--------------------------------------------------------------------------------



(2) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition;

(3) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be engaged in a
Permitted Business;

(4) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition, including without
limitation pro forma compliance with Section 8.2.16 [Maximum Leverage Ratio];
and

(5) promptly upon written request therefor by the Administrative Agent, the Loan
Parties shall deliver to the Administrative Agent copies of any agreements
entered into or proposed to be entered into by such Loan Parties in connection
with a Permitted Acquisition and such other information about the target thereof
as the Administrative Agent may reasonably request.

8.2.6 Dispositions of Assets or Subsidiaries. Each of the Loan Parties shall
not, and shall not permit any of its Unregulated Subsidiaries to, sell, convey,
assign, lease, abandon or otherwise transfer or dispose of, voluntarily or
involuntarily, any of its properties or assets, tangible or intangible
(including without limitation any sale, assignment, discount or other
disposition of accounts, contract rights, chattel paper, equipment or general
intangibles with or without recourse or of capital stock, shares of beneficial
interest, partnership interests or limited liability company interests)
(collectively, any such transaction, a “Disposition”), except:

(i) Dispositions involving the sale of inventory or investments in the ordinary
course of business or the lease or license of goods or intellectual property in
the ordinary course of business;

(ii) any Disposition of assets (including without limitation intellectual
property) in the ordinary course of business which are no longer necessary or
required in the conduct of such Loan Party's or such Unregulated Subsidiary's
business;

(iii) Dispositions (a) by a Subsidiary that is not a Loan Party to a Loan Party,
(b) among Loan Parties, or (c) among Subsidiaries that are not Loan Parties;

(iv) any Disposition of assets in the ordinary course of business which are
replaced by substitute assets acquired or leased;

(v) the issuance of shares of capital stock of the Borrower, and the issuance of
shares of capital stock of (a) a Subsidiary that is not a Loan Party to a Loan
Party, (b) among Loan Parties, or (c) among Subsidiaries that are not Loan
Parties;

(vi) any Disposition of assets or capital stock of any Inactive Subsidiary of
the Borrower;

61

--------------------------------------------------------------------------------



(vii) Dispositions also constituting (a) Investments permitted under Section
8.2.4 [Loans or Investments], (b) Restricted Payments permitted under Section
8.2.13 [Restricted Payments], or (c) transactions permitted under clauses (i) or
(ii) of Section 8.2.5 [Liquidations, Mergers, Consolidations, Acquisitions];

(viii) any Disposition of assets or capital stock of any Project Subsidiary,
provided that (a) the Loan Parties are simultaneously released from any recourse
Indebtedness related to such Project Subsidiary, and (b) the Borrower is in
compliance with Section 8.2.16 [Maximum Leverage Ratio] both before and after
such Disposition;

(ix) any Permitted Wind/Solar Transaction, so long as the Borrower is in
compliance with Section 8.2.16 [Maximum Leverage Ratio] both before and after
such transaction, or any other Off-Balance Sheet Financing permitted by Section
8.2.14 [Off-Balance Sheet Financing]; and

(x) any other Disposition of assets by any Loan Party or any Unregulated
Subsidiary of a Loan Party, provided that (a) at the time of any disposition, no
Event of Default shall exist or shall result from such disposition, and (b) the
aggregate net book value of all assets so sold by the Loan Parties and their
Unregulated Subsidiaries shall not exceed in any twelve (12) consecutive month
period ten percent (10%) of the consolidated tangible assets of the Borrower and
its Subsidiaries as determined on a consolidated basis in accordance with GAAP.

8.2.7 Affiliate Transactions. Each of the Loan Parties shall not, and shall not
permit any of its Unregulated Subsidiaries to, enter into or carry out any
transaction (including purchasing property or services from or selling property
or services to any Affiliate of any Loan Party or other Person) unless such
transaction is (i) not otherwise prohibited by this Agreement, (ii) entered into
in the ordinary course of business upon fair and reasonable arm's-length terms
and conditions, and (iii) in accordance with all applicable Law other than (a)
payment of reasonable compensation (including reasonable bonus and other
reasonable incentive arrangements) to officers and employees; (b) reasonable
directors’ fees; (c) Restricted Payments permitted pursuant to Section 8.2.13
[Restricted Payments]; (d) reimbursement of employee travel and lodging costs
and other business expenses incurred in the ordinary course of business; (e)
Investments permitted by Section 8.2.4 [Loans and Investments]; (f) transactions
with any Person that is an Affiliate by reason of the ownership by the Company
or any of its Restricted Subsidiaries of equity interests of such Person; and
(g) Indebtedness permitted by Section 8.2.1 [Indebtedness].

8.2.8 Subsidiaries. Each of the Loan Parties shall not, and shall not permit any
of its Unregulated Subsidiaries to, own or create directly or indirectly any
Subsidiaries other than:

(i) any Subsidiary (including, without limitation, a Project Subsidiary) which
has joined this Agreement as a Guarantor on the Closing Date;

(ii) any Subsidiary (including, without limitation, a Project Subsidiary) which
has not joined this Agreement as a Guarantor on the Closing Date (a) which
either (1) is not a Significant Subsidiary, (2) is not a wholly-owned Subsidiary
or (3) is New Jersey Natural Gas, (b) the obligations of which are non-recourse
to the Loan Parties or, if recourse to the Loan Parties, are permitted under
this Agreement, and (c) which is not a guarantor of any NJR Note Obligations or
any other obligations of any Loan Party in an aggregate outstanding amount of
$50,000,000 or more;

62

--------------------------------------------------------------------------------



(iii) Conserve to Preserve Foundation, a non-profit corporation organized under
the laws of the State of New Jersey;

(iv) any Person which is not, directly or indirectly, a wholly owned Subsidiary
of the Borrower; and

(v) any Subsidiary (including, without limitation, a Project Subsidiary) formed
or acquired after the Closing Date which either (a) joins this Agreement as a
Guarantor in accordance with Section 8.1.15 [Joinder of Guarantors] or (b) does
not join this Agreement as a Guarantor, and is not required to do so, because it
satisfies each of Sections 8.2.8(ii)(a)-(c) above.

8.2.9 Use of Proceeds. The Loan Parties shall not use the proceeds of the Loans
for any purposes which contravenes any applicable Law or any provision hereof.

8.2.10 Continuation of or Change in Business. Each of the Loan Parties shall
not, and shall not permit any of its Unregulated Subsidiaries to, engage in any
business other than a Permitted Business.

8.2.11 Plans and Benefit Arrangements. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, engage in a Prohibited Transaction
with any Plan, Benefit Arrangement, Multiple Employer Plan or Multiemployer Plan
which, alone or in conjunction with any other circumstances or set of
circumstances, would reasonably be expected to result in a Material Adverse
Change.

8.2.12 Fiscal Year. The Borrower shall not, and shall not permit any Unregulated
Subsidiary (other than Project Subsidiaries) of the Borrower to, change its
fiscal year from the twelve-month period beginning October 1 and ending
September 30 without the prior consent of the Administrative Agent, such consent
not to be unreasonably withheld or delayed.

8.2.13 Restricted Payments. The Loan Parties shall not, and shall not permit any
Unregulated Subsidiary to, declare or make any Restricted Payment, except that
(a) the Borrower may (i) declare and make any dividend payment or other
distribution payable in its common stock, (ii) effectuate cashless repurchases
of its capital stock deemed to occur upon the exercise of options, warrants or
similar rights in such capital stock or the payment by the Borrower of employee
tax liabilities arising from the issuance of such capital stock pursuant to
stock option or other equity-based incentive or other benefit plans in the
ordinary course of business; (iii) make cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for equity interests of the
Borrower; (iv) may make Restricted Payments with the proceeds received from the
substantially concurrent issue of new common stock; and (v) make any other
Restricted Payment so long as no Event of Default or Potential Default shall
have occurred and is continuing or would result therefrom; and (b) any
Subsidiary of the Borrower may declare and make any Restricted Payment (1) to
the holders of the equity interests of such Subsidiary, ratably according to
such equity holder’s percentage ownership of the class of equity interest in
respect of which such Restricted Payment is being made or (2) to any Loan Party,
whether or not on a ratable basis. In addition, each Loan Party shall not permit
any of its Regulated Subsidiaries to be subject to contractual limitations on
the ability of such Regulated Subsidiary to make Restricted Payments to such
Loan Party, other than restrictions contained in any senior Indebtedness
incurred by such Regulated Subsidiary.

63

--------------------------------------------------------------------------------



8.2.14 Off-Balance Sheet Financing. Each Loan Party and each Unregulated
Subsidiary of each Loan Party shall not engage in any off balance sheet
transaction (i.e., the liabilities in respect of which do not appear on the
liability side of the balance sheet, with such balance sheet prepared in
accordance with GAAP) providing the functional equivalent of borrowed money,
including without limitation asset securitizations, sale/leasebacks or Synthetic
Leases (other than Permitted Wind/Solar Transactions), with liabilities in
excess, in the aggregate for the Borrower and its Subsidiaries as of any date of
determination, of ten percent (10%) of the total assets of the Borrower and its
Subsidiaries, determined and consolidated in accordance with GAAP as of the date
of determination. For purposes of this Section 8.2.14, the amount of any lease
which is not a capital lease in accordance with GAAP is the aggregate amount of
minimum lease payments due pursuant to such lease for any non-cancelable portion
of its term.

8.2.15 Modifications to Organizational Documents. Each Loan Party and each
Unregulated Subsidiary of each Loan Party shall not amend, supplement or
otherwise modify (pursuant to a waiver or otherwise) its articles of
incorporation, certificate of designation (or corporate charter or other similar
organizational document) operating agreement or bylaws (or other similar
document) in any respect materially adverse to the interests of the Lenders.

8.2.16 Maximum Leverage Ratio. The Loan Parties shall not at any time permit the
ratio of Consolidated Total Indebtedness of the Borrower and its Subsidiaries to
Consolidated Total Capitalization to exceed 0.65 to 1.00.

8.3 Reporting Requirements. The Loan Parties, jointly and severally, covenant
and agree that until Payment in Full, the Loan Parties will furnish or cause to
be furnished to the Administrative Agent and each of the Lenders:

8.3.1 Quarterly Financial Statements. As soon as available and in any event
within forty-five (45) calendar days after the end of each of the first three
fiscal quarters in each fiscal year (or such earlier or later date, from time to
time established by the SEC in accordance with the Securities Exchange Act of
1934, as amended, or within fifty (50) days in the event the Borrower shall file
its Form 10-Q within the extension period pursuant to Rule 12b-25 of the
Securities Exchange Act of 1934, as amended), financial statements of the
Borrower, consisting of a consolidated (and, if delivered pursuant to the NJR
Note Agreements, consolidating) balance sheet as of the end of such fiscal
quarter and related consolidated (and, if delivered pursuant to the NJR Note
Agreements, consolidating) statements of income, stockholders' equity and cash
flows for the fiscal quarter then ended and the fiscal year through that date,
all in reasonable detail and certified (subject to normal year-end audit
adjustments) by the Chief Executive Officer, President or Chief Financial
Officer of the Borrower as having been prepared in accordance with GAAP,
consistently applied, and setting forth in comparative form the respective
financial statements for the corresponding date and period in the previous
fiscal year. The Loan Parties will be deemed to have complied with the delivery
requirements of this Section 8.3.1 if within forty-five (45) days after the end
of their fiscal quarter (or such earlier or later date, from time to time
established by the SEC in accordance with the Securities Exchange Act of 1934,
as amended, or within fifty (50) days in the event the Borrower shall file its
Form 10-Q within the extension period pursuant to Rule 12b-25 of the Securities
Exchange Act of 1934, as amended), the Borrower files a copy of its Form 10-Q
with the SEC on its Electronic Data Gathering, Analysis and Retrieval system (or
the SEC’s successor electronic system) (collectively, "EDGAR") and the financial
statements and the financial statements contained therein meets the requirements
described in this Section.

64

--------------------------------------------------------------------------------



8.3.2 Annual Financial Statements. As soon as available and in any event within
ninety (90) days after the end of each fiscal year of the Borrower (or such
earlier or later date, from time to time established by the SEC in accordance
with the Securities Exchange Act of 1934, as amended, or within one hundred five
(105) days in the event the Borrower shall file its Annual Report on Form 10-K
within the extension period pursuant to Rule 12b-25 of the Securities Exchange
Act of 1934, as amended), financial statements of the Borrower consisting of a
consolidated balance sheet as of the end of such fiscal year, and related
consolidated statements of income, stockholders' equity and cash flows for the
fiscal year then ended, all in reasonable detail and setting forth in
comparative form the financial statements as of the end of and for the preceding
fiscal year, and certified by independent certified public accountants of
nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of any going concern
qualification. The Loan Parties will be deemed to have complied with the
delivery requirements of this Section 8.3.2 if within ninety (90) days (or one
hundred five (105) days, if applicable) after the end of their fiscal year (or
such earlier or later date, from time to time established by the SEC in
accordance with the Securities Exchange Act of 1934, as amended), the Borrower
files a copy of its Annual Report on Form 10-K as filed with the SEC on EDGAR
and the financial statements and certification of public accountants contained
therein meets the requirements described in this Section.

8.3.3 Certificate of the Borrower. Concurrently with the financial statements of
the Borrower furnished or otherwise made available to the Administrative Agent
and to the Lenders pursuant to Sections 8.3.1 [Quarterly Financial Statements]
and 8.3.2 [Annual Financial Statements], a certificate (each a "Compliance
Certificate") of the Borrower signed by the Chief Executive Officer, President,
Chief Financial Officer or Treasurer of the Borrower, in the form of Exhibit
8.3.3.

8.3.4 Notice of Default.

Promptly after any Authorized Officer (or other executive officer) of any Loan
Party has learned of the occurrence of an Event of Default or Potential Default,
a certificate signed by the Chief Executive Officer, President, Chief Financial
Officer, Treasurer or other Authorized Officer of such Loan Party setting forth
the details of such Event of Default or Potential Default and the action which
the such Loan Party proposes to take with respect thereto.

8.3.5 Notice of Litigation.

Promptly after the commencement thereof, notice of (i) all actions, suits,
proceedings or investigations before or by any Official Body or any other Person
against any Loan Party or Subsidiary of any Loan Party or, (ii) any
Environmental Complaint, which, in either case, could reasonably be expected to
result in a Material Adverse Change.

65

--------------------------------------------------------------------------------



8.3.6 [Reserved]

8.3.7 Budgets, Forecasts, Other Reports and Information.

Promptly upon their becoming available to the Borrower:

(i) any reports, notices or proxy statements generally distributed by the
Borrower to its stockholders on a date no later than the date supplied to such
stockholders,

(ii) regular or periodic reports, including Forms 10-K, 10-Q and 8-K,
registration statements and prospectuses, filed by the Borrower with the SEC,

(iii) to the extent not previously reported in regular or periodic reports,
including Forms 10-K, 10-Q and 8-K, registration statements and prospectuses,
filed by the Borrower with the SEC, the Borrower shall notify the Lenders
promptly of the enactment or adoption of any Law which may result in a Material
Adverse Change,

(iv) to the extent requested by the Administrative Agent or any Lender, the
annual budget and any forecasts or projections of the Loan Parties, and

(v) with respect to the Hedging Transaction activities of the Loan Parties and
their Subsidiaries, to the extent not previously reported in regular or periodic
reports, including Forms 10-K, 10-Q and 8-K, registration statements and
prospectuses, filed by the Borrower with the SEC, such other reports and
information as any of the Lenders may from time to time reasonably request.

8.3.8 Notices Regarding Plans and Benefit Arrangements.

8.3.8.1 Certain Events.

Promptly upon becoming aware of the occurrence thereof, notice (including the
nature of the event and, when known, any action taken or threatened by the
Internal Revenue Service or the PBGC with respect thereto) of:

(i) any Reportable Event with respect to the Borrower or any other member of the
ERISA Group which could reasonably be expected to result in a Material Adverse
Change,

(ii) any Prohibited Transaction which could subject the Borrower or any other
member of the ERISA Group to a civil penalty assessed pursuant to Section 502(i)
of ERISA or a tax imposed by Section 4975 of the Code in connection with any
Plan, any Benefit Arrangement or any trust created thereunder which penalty or
tax could reasonably be expected to result in a Material Adverse Change,

66

--------------------------------------------------------------------------------



(iii) any assertion of material withdrawal liability with respect to any
Multiemployer Plan, which could reasonably be expected to result in a Material
Adverse Change,

(iv) any partial or complete withdrawal from a Multiemployer Plan by the
Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), which could reasonably be expected to result in a Material
Adverse Change,

(v) any cessation of operations (by the Borrower or any other member of the
ERISA Group) at a facility in the circumstances described in Section 4062(e) of
ERISA, which could reasonably be expected to result in a Material Adverse
Change,

(vi) withdrawal by the Borrower or any other member of the ERISA Group from a
Multiple Employer Plan, which could reasonably be expected to result in a
Material Adverse Change,

(vii) a failure by the Borrower or any other member of the ERISA Group to make a
payment to a Plan required to avoid imposition of a Lien under Section 303(k) of
ERISA that could reasonably be expected to result in a Material Adverse Change,

(viii) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA that could reasonably be
expected to result in a Material Adverse Change, or

(ix) any change in the actuarial assumptions or funding methods used for any
Plan, where the effect of such change is to materially increase or materially
reduce the unfunded benefit liability or obligation to make periodic
contributions, except for any such change required or permitted under applicable
Law.

8.3.9 Electronic Delivery.

Documents required to be delivered pursuant to this Section 8.3 (other than
certificates required to be delivered pursuant to Section 8.3.3 and notices
required to be delivered pursuant to Section 8.3.4) shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent), provided, that, in each case the Borrower shall promptly
notify the Administrative Agent that such documents have been so posted.

9. DEFAULT

9.1 Events of Default. An Event of Default shall mean the occurrence or
existence of any one or more of the following events or conditions (whatever the
reason therefor and whether voluntary, involuntary or effected by operation of
Law):

67

--------------------------------------------------------------------------------



9.1.1 Payments Under Loan Documents. The Borrower shall fail to pay any
principal of any Loan (including scheduled installments, mandatory prepayments
or the payment due at maturity), when due, or the Borrower shall, within five
(5) days of the due date, fail to pay any interest on any Loan or any other
amount owed under the Loan Documents;

9.1.2 Breach of Warranty. Any representation or warranty made at any time by any
of the Loan Parties herein or by any of the Loan Parties in any other Loan
Document, or in any certificate, other instrument or statement furnished
pursuant to the provisions hereof or thereof, shall prove to have been false or
misleading in any material respect as of the time it was made or furnished;

9.1.3 [Reserved].

9.1.4 Breach of Negative Covenants, Visitation Rights or Anti-Terrorism Laws.
Any of the Loan Parties shall default in the observance or performance of any
covenant contained in Section 8.1.6 [Visitation Rights], Section 8.1.12
[Anti-Terrorism Laws; International Trade Law Compliance] or Section 8.2
[Negative Covenants];

9.1.5 Breach of Other Covenants. Any of the Loan Parties shall default in the
observance or performance of any other covenant, condition or provision hereof
or of any other Loan Document and such default shall continue unremedied for a
period of thirty (30) days after the earlier to occur of (a) receipt by a Loan
Party of knowledge of such default, or (b) receipt by a Loan Party of notice of
such default from the Administrative Agent or Required Lenders;

9.1.6 Defaults in Other Agreements or Indebtedness.

(i) A default or event of default shall occur at any time under the terms of any
other agreement involving borrowed money or the extension of credit or any other
Indebtedness under which any Loan Party or Subsidiary of any Loan Party may be
obligated as a borrower or guarantor (including without limitation Permitted
Wind/Solar Transactions) in excess of $30,000,000 in the aggregate, and such
breach, default or event of default consists of the failure to pay (beyond any
period of grace permitted with respect thereto, whether waived or not) any
indebtedness when due (whether at stated maturity, by acceleration or otherwise)
or if such breach or default permits or causes the acceleration of any
indebtedness (whether or not such right shall have been waived) or the
termination of any commitment to lend;

(ii) There shall occur under the Existing Revolving Credit Agreement or the NJNG
Credit Agreement an "Event of Default" (as such term is defined in the Existing
Revolving Credit Agreement or the NJNG Credit Agreement, as applicable); or

(iii) A default or event of default shall occur at any time under the terms of
any agreement involving any off balance sheet transaction (including any asset
securitization, sale/leaseback transaction, or Synthetic Lease (other than
Permitted Wind/Solar Transactions)) with obligations in the aggregate thereunder
for which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $30,000,000, and such breach, default or
event of default consists of the failure to pay (beyond any period of grace
permitted with respect thereto, whether waived or not) any obligation when due
(whether at stated maturity, by acceleration or otherwise) or if such breach or
default permits or causes the acceleration of any obligation (whether or not
such right shall have been waived) or the termination of any such agreement;

68

--------------------------------------------------------------------------------



9.1.7 Final Judgments or Orders. Any final judgments or orders for the payment
of money in excess of $30,000,000 in the aggregate shall be entered against any
Loan Party by a court having jurisdiction in the premises, and there is a period
of forty-five (45) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect;

9.1.8 Loan Document Unenforceable. Any of the Loan Documents shall cease to be
legal, valid and binding agreements enforceable against the party executing the
same or such party's successors and assigns (as permitted under the Loan
Documents) in accordance with the respective terms thereof or shall in any way
be terminated (except in accordance with its terms) or become or be declared
ineffective or inoperative or shall in any way be challenged or contested or
cease to give or provide the respective rights, titles, interests, remedies,
powers or privileges intended to be created thereby;

9.1.9 [Reserved].

9.1.10 Insolvent. The Borrower and its Subsidiaries cease to be Solvent on a
consolidated basis;

9.1.11 Events Relating to Pension Plans and Multiemployer Plans. An ERISA Event
occurs with respect to a Pension Plan which has resulted or could reasonably be
expected to result in Material Adverse Change, or Borrower or any member of the
ERISA Group fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan, where the aggregate amount of
unamortized withdrawal liability could reasonably be expected to result in a
Material Adverse Change;

9.1.12 Cessation of Business. Cessation of all or substantially all of the
Borrower’s and its Subsidiaries’ consolidated business for a period of five (5)
or more calendar days;

9.1.13 Change of Control. A Change of Control shall occur; or

9.1.14 Relief Proceedings. (i) A Relief Proceeding shall have been instituted
against any Loan Party or a Significant Subsidiary of a Loan Party and such
Relief Proceeding shall remain undismissed or unstayed and in effect for a
period of sixty (60) consecutive days or such court shall enter a decree or
order granting any of the relief sought in such Relief Proceeding, (ii) any Loan
Party or a Significant Subsidiary of a Loan Party institutes, or takes any
action in furtherance of, a Relief Proceeding, or (iii) any Loan Party or any
Significant Subsidiary of a Loan Party admits in writing its inability to pay
its debts as they mature.

9.2 Consequences of Event of Default.

9.2.1 Events of Default Other Than Bankruptcy, Insolvency or Reorganization
Proceedings. If an Event of Default specified under Sections 9.1.1 [Payments
Under Loan Documents] through 9.1.13 [Change of Control] shall occur and be
continuing, the Lenders and the Administrative Agent shall be under no further
obligation to make Loans and the Administrative Agent may, and upon the request
of the Required Lenders, shall by written notice to the Borrower, declare the
unpaid principal amount of the Notes then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder to be forthwith due and payable, and the same
shall thereupon become and be immediately due and payable to the Administrative
Agent for the benefit of each Lender without presentment, demand, protest or any
other notice of any kind, all of which are hereby expressly waived; and

69

--------------------------------------------------------------------------------



9.2.2 Bankruptcy, Insolvency or Reorganization Proceedings. If an Event of
Default specified under Section 9.1.14 [Relief Proceedings] shall occur, the
Lenders shall be under no further obligations to make Loans hereunder and the
unpaid principal amount of the Loans then outstanding and all interest accrued
thereon, any unpaid fees and all other Indebtedness of the Borrower to the
Lenders hereunder and thereunder shall be immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived; and

9.2.3 Set-off. If an Event of Default shall have occurred and be continuing,
each Lender, each of their respective Affiliates and any participant of such
Lender or Affiliate which has agreed in writing to be bound by the provisions of
Section 5.3 [Sharing of Payments by Lenders] is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate or participant to or for the credit or the account of any Loan Party
against any and all of the Obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender,
Affiliate or participant, irrespective of whether or not such Lender, Affiliate
or participant shall have made any demand under this Agreement or any other Loan
Document and although such Obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch or office of such Lender
different from the branch or office holding such deposit or obligated on such
Indebtedness. The rights of each Lender and their respective Affiliates and
participants under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or its respective Affiliates
and participants may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application; and

9.2.4 Application of Proceeds. From and after the date on which the
Administrative Agent has taken any action pursuant to this Section 9.2 and until
Payment in Full, any and all proceeds received by the Administrative Agent from
any sale or other disposition of the Collateral, or any part thereof, or the
exercise of any other remedy by the Administrative Agent, shall be applied as
follows:

(i) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

70

--------------------------------------------------------------------------------



(ii) Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

(iii) Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

(iv) Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and payment obligations then owing under Lender Provided
Interest Rate Hedges, and Other Lender Provided Financial Service Products,
ratably among the Lenders, the Lenders or Affiliates of Lenders which provide
Lender Provided Interest Rate Hedges and Other Lender Provided Financial Service
Products, in proportion to the respective amounts described in this clause
Fourth held by them; and

(v) Last, the balance, if any, to the Loan Parties or as required by Law.

Notwithstanding anything to the contrary in this Section 9.2.4, no Swap
Obligations of any Non-Qualifying Party shall be paid with amounts received from
such Non-Qualifying Party under its Guaranty Agreement (including sums received
as a result of the exercise of remedies with respect to such Guaranty Agreement)
or from the proceeds of such Non-Qualifying Party’s Collateral if such Swap
Obligations would constitute Excluded Hedge Liabilities; provided, however, that
to the extent possible appropriate adjustments shall be made with respect to
payments and/or the proceeds of Collateral from other Loan Parties that are
Eligible Contract Participants with respect to such Swap Obligations to preserve
the allocation to Obligations otherwise set forth above in this Section 9.2.4.

10. THE ADMINISTRATIVE AGENT

10.1 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
PNC to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
10 are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

71

--------------------------------------------------------------------------------



10.3 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Potential Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.1 [Modifications, Amendments or
Waivers] and 9.2 [Consequences of Event of Default]) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Potential Default or Event of Default
unless and until notice describing such Potential Default or Event of Default is
given to the Administrative Agent by the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Potential Default or Event of
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 7
[Conditions of Lending] or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

72

--------------------------------------------------------------------------------



10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

10.5 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 10 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.6 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with approval from the Borrower (so long as no Event of Default has
occurred and is continuing), to appoint a successor, such approval not to be
unreasonably withheld or delayed. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent; provided that if the
Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 10.6. Upon the acceptance of a successor's appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent's resignation hereunder and under the other Loan Documents, the provisions
of this Section 10 and Section 11.3 [Expenses; Indemnity; Damage Waiver] shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

73

--------------------------------------------------------------------------------



10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.8 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Syndication Agents and Joint Lead Arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

10.9 Administrative Agent's Fee. The Borrower shall pay to the Administrative
Agent a nonrefundable fee (the "Administrative Agent's Fee") under the terms of
a letter (the "Administrative Agent's Letter") between the Borrower and
Administrative Agent, as amended from time to time.

10.10 Authorization to Release Collateral and Guarantors. The Lenders authorize
the Administrative Agent to release (i) any Collateral consisting of assets or
equity interests sold or otherwise disposed of in a sale or other disposition or
transfer permitted under Section 8.2.6 [Dispositions of Assets or Subsidiaries]
or Section 8.2.5 [Liquidations, Mergers, Consolidations, Acquisitions], and (ii)
any Guarantor from its obligations under the Guaranty Agreement if the ownership
interests in such Guarantor are sold or otherwise disposed of or transferred to
persons other than Loan Parties or Subsidiaries of the Loan Parties in a
transaction permitted under Section 8.2.6 [Dispositions of Assets or
Subsidiaries] or Section 8.2.5 [Liquidations, Mergers, Consolidations,
Acquisitions].

10.11 No Reliance on Administrative Agent's Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender's, Affiliate's, participant's or assignee's customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
"CIP Regulations"), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Loan Parties, their Affiliates or their agents, the Loan Documents or the
transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such other Laws.

74

--------------------------------------------------------------------------------



10.12 Plan Assets.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and the Joint Lead Arrangers and
their respective Affiliates and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more Prohibited Transaction
Exemptions ("PTEs"), such as PTE 84-14 (a class exemption for certain
transactions determined by independent qualified professional asset managers),
PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
Section 10.12(a) is true with respect to a Lender or (2) such Lender has not
provided another representation, warranty and covenant as provided in accordance
with sub-clause (iv) in the immediately preceding Section 10.12(a), such Lender
further (x) represents and warrants, as of the date such Person became a Lender
party hereto, to, and (y) covenants, from the date such Person became a Lender
party hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and the Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that:

(i) none of the Administrative Agent or the Joint Lead Arrangers or any of their
respective Affiliates is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

75

--------------------------------------------------------------------------------



(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Loans),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(iv) no fee or other compensation is being paid directly to the Administrative
Agent or Joint Lead Arrangers or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

The Administrative Agent and the Joint Lead Arrangers hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans, or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing).

11. MISCELLANEOUS

11.1 Modifications, Amendments or Waivers. With the written consent of the
Required Lenders, the Administrative Agent, acting on behalf of all the Lenders,
and the Borrower, on behalf of the Loan Parties, may from time to time enter
into written agreements amending or changing any provision of this Agreement or
any other Loan Document or the rights of the Lenders or the Loan Parties
hereunder or thereunder, or may grant written waivers or consents hereunder or
thereunder. Any such agreement, waiver or consent made with such written consent
shall be effective to bind all the Lenders and the Loan Parties; provided, that
no such agreement, waiver or consent may be made which will:

11.1.1 Increase of Commitment. Increase the amount of the Commitment of any
Lender hereunder without the consent of such Lender;

76

--------------------------------------------------------------------------------



11.1.2 Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the Conversion Date, Maturity Date or any other time for payment of
principal or interest of any Loan (excluding the due date of any mandatory
prepayment of a Loan), the Commitment Fee or any other fee payable to any
Lender, or reduce the principal amount of or the rate of interest borne by any
Loan or reduce the Commitment Fee or any other fee payable to any Lender,
without the consent of each Lender directly affected thereby;

11.1.3 Release of Guarantor. Except for sales of assets permitted by Section
8.2.6 [Dispositions of Assets or Subsidiaries], release any Guarantor that is a
Significant Subsidiary from its Obligations under the Guaranty Agreement without
the consent of all Lenders (other than Defaulting Lenders); or

11.1.4 Miscellaneous. Amend Section 5.2 [Pro Rata Treatment of Lenders], Section
10.3 [Exculpatory Provisions] or Section 5.3 [Sharing of Payments by Lenders] or
this Section 11.1, alter any provision regarding the pro rata treatment of the
Lenders or requiring all Lenders to authorize the taking of any action or reduce
any percentage specified in the definition of Required Lenders, in each case
without the consent of all of the Lenders;

provided that no agreement, waiver or consent which would modify the interests,
rights or obligations of the Administrative Agent may be made without the
written consent of the Administrative Agent; and provided, further that, if in
connection with any proposed waiver, amendment or modification referred to in
Sections 11.1.1 through 11.1.4 above, the consent of the Required Lenders is
obtained but the consent of one or more of such other Lenders whose consent is
required is not obtained (each a "Non-Consenting Lender"), then the Borrower
shall have the right to replace any such Non-Consenting Lender with one or more
replacement Lenders pursuant to Section 5.6.2 [Replacement of a Lender].
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, if the Administrative Agent and the Borrower
acting together identify any ambiguity, omission, mistake, typographical error
or other defect in any provisions of this Agreement or any other Loan Document,
then the Administrative Agent and the Borrower shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement if
the same is not objected to in writing by the Required Lenders to the
Administrative Agent within five (5) Business Days following receipt of notice
thereof.

77

--------------------------------------------------------------------------------



11.2 No Implied Waivers; Cumulative Remedies. No course of dealing and no delay
or failure of the Administrative Agent or any Lender in exercising any right,
power, remedy or privilege under this Agreement or any other Loan Document shall
affect any other or future exercise thereof or operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any further exercise
thereof or of any other right, power, remedy or privilege. The rights and
remedies of the Administrative Agent and the Lenders under this Agreement and
any other Loan Documents are cumulative and not exclusive of any rights or
remedies which they would otherwise have.

11.3 Expenses; Indemnity; Damage Waiver.

11.3.1 Costs and Expenses. The Borrower shall pay (i) all documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Administrative Agent), and shall pay all reasonable and
documented fees and time charges and disbursements for attorneys who may be
employees of the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) [reserved], (iii) all documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender), and shall pay all reasonable and documented fees and time
charges for attorneys who may be employees of the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and (iv) all reasonable and documented
out-of-pocket expenses of the Administrative Agent's regular employees and
agents engaged periodically to perform audits of the Loan Parties' books,
records and business properties.

11.3.2 Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable and documented fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance or nonperformance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or the use or proposed use of the proceeds therefrom, (iii) breach of
representations, warranties or covenants of the Borrower under the Loan
Documents, or (iv) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, including any such items or losses
relating to or arising under Environmental Laws or pertaining to environmental
matters, whether based on contract, tort or any other theory, whether brought by
a third party or by the Borrower or any other Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee's obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction. This Section 11.3.2 [Indemnification by the Borrower]
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

78

--------------------------------------------------------------------------------



11.3.3 Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under Sections 11.3.1 [Costs and
Expenses] or 11.3.2 [Indemnification by the Borrower] to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent) or such Related Party, as the case may be, such Lender's
Ratable Share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in such capacity or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) in such capacity.

11.3.4 Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in Section 11.3.2 [Indemnification by
Borrower] shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

11.3.5 Payments. All amounts due under this Section shall be payable not later
than ten (10) days after demand therefor.

11.4 Holidays. Whenever payment of a Loan to be made or taken hereunder shall be
due on a day which is not a Business Day such payment shall be due on the next
Business Day (except as provided in Section 4.2 [Interest Periods]) and such
extension of time shall be included in computing interest and fees, except that
the Loans shall be due on the Business Day preceding the Maturity Date if the
Maturity Date is not a Business Day. Whenever any payment or action to be made
or taken hereunder (other than payment of the Loans) shall be stated to be due
on a day which is not a Business Day, such payment or action shall be made or
taken on the next following Business Day, and such extension of time shall not
be included in computing interest or fees, if any, in connection with such
payment or action.

79

--------------------------------------------------------------------------------



11.5 Notices; Effectiveness; Electronic Communication.

11.5.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
11.5.2 [Electronic Communications]), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile (i) if to a Lender, to it at its address set forth in its
administrative questionnaire, or (ii) if to any other Person, to it at its
address set forth on Schedule 1.1(A).

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.5.2 [Electronic Communications], shall be effective as
provided in such Section.

11.5.2 Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

11.5.3 Change of Address, Etc. Any party hereto may change its address, e-mail
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.

80

--------------------------------------------------------------------------------



11.5.4 Platform. Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak or a substantially similar electronic transmission system (the
"Platform"). The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the "Agent Parties") have any liability to any of the
Loan Parties, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Loan Party’s or the Administrative
Agent’s transmission of communications through the Platform unless, and only in
the case of direct, out-of-pocket losses, such direct, out-of-pocket losses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent. "Communications" as used in this Section means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through the Platform.

11.6 Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
thereof in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

11.7 Duration; Survival. All representations and warranties of the Loan Parties
contained herein or made in connection herewith shall survive the execution and
delivery of this Agreement, the completion of the transactions hereunder and
Payment In Full. All covenants and agreements of the Borrower contained herein
relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5 [Payments] and Section 11.3 [Expenses; Indemnity; Damage
Waiver], shall survive Payment In Full. All other covenants and agreements of
the Loan Parties shall continue in full force and effect from and after the date
hereof and until Payment In Full.

11.8 Successors and Assigns.

11.8.1 Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.8.2 [Assignments by Lenders], (ii)
by way of participation in accordance with the provisions of Section 11.8.4
[Participations], or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.8.5 [Certain Pledges; Successors and
Assigns Generally] (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 11.8.4 [Participations] and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

81

--------------------------------------------------------------------------------



11.8.2 Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(1) in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(2) in any case not described in clause (i)(A) of this Section 11.8.2, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
Agreement with respect to such assignment is delivered to the Administrative
Agent or, if "Trade Date" is specified in the Assignment and Assumption
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Commitment of the assigning Lender, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
for the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and the consent of the Borrower (such consent
not to be unreasonably withheld or delayed) shall be required unless (x) an
Event of Default has occurred and is continuing at the time of such assignment
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof.

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with a processing and recordation fee of $3,500, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
administrative questionnaire provided by the Administrative Agent.

82

--------------------------------------------------------------------------------



(v) No Assignment to Borrower or Defaulting Lender. No such assignment shall be
made to the Borrower or any of the Borrower's Affiliates or Subsidiaries, or to
a Defaulting Lender.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person or to any holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.8.3 [Register], from and after the effective date specified in
each Assignment and Assumption Agreement, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption Agreement, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption Agreement covering all of the assigning Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 4.4
[LIBOR Rate Unascertainable; Etc.], 5.9 [Increased Costs], and 11.3 [Expenses,
Indemnity; Damage Waiver] with respect to facts and circumstances occurring
prior to the effective date of such assignment. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 11.8.2 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.8.4 [Participations].

11.8.3 Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain a record of the names and addresses of the
Lenders, and the Commitments of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time. Such register shall
be conclusive, and the Borrower, the Administrative Agent and the Lenders may
treat each Person whose name is in such register pursuant to the terms hereof as
a Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

11.8.4 Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower's
Affiliates or Subsidiaries) (each, a "Participant") in all or a portion of such
Lender's rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.

83

--------------------------------------------------------------------------------



Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
(other than as is already provided for herein) to any amendment, modification or
waiver with respect to Sections 11.1.1 [Increase of Commitment], 11.1.2
[Extension of Payment, Etc.], or 11.1.3 [Release of Guarantor]) that affects
such Participant. The Borrower agrees that each Participant shall be entitled to
the benefits of Sections 4.4 [Libor Rate Unascertainable, Etc.], 5.9 [Increased
Costs], 5.11 [Indemnity] and 5.10 [Taxes] (subject to the requirements and
limitations therein, including the requirements under Section 5.10.7 [Status of
Lenders] (it being understood that the documentation required under Section
5.10.7 [Status of Lenders] shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.8.2 [Assignments by Lenders]; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.6.2
[Replacement of a Lender] and Section 5.6.3 [Designation of a Different Lending
Office] as if it were an assignee under Section 11.8.2 [Assignments by Lenders];
and (B) shall not be entitled to receive any greater payment under Sections 5.9
[Increased Costs] or 5.10 [Taxes], with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 5.6.2 [Replacement of a Lender] and Section 5.6.3 [Designation of
Different Lending Office] with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.2.3 [Set-off] as though it were a Lender; provided that such
Participant agrees to be subject to Section 5.3 [Sharing of Payments by Lenders]
as though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant's interest in the Loans or
other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

11.8.5 Certain Pledges; Successors and Assigns Generally. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including any pledge
or assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

84

--------------------------------------------------------------------------------



11.9 Confidentiality.

11.9.1 General. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (i) to its Affiliates and to its and its Affiliates' respective
partners, directors, officers, employees, agents, advisors and other
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process, (iv) to any other party hereto, (v)
in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (vi)
subject to an agreement containing provisions substantially the same as those of
this Section, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the consent of the Borrower or (viii) to the extent such Information
(Y) becomes publicly available other than as a result of a breach of this
Section or (Z) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower or the other Loan Parties. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

11.9.2 Sharing Information With Affiliates of the Lenders. Each Loan Party
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Affiliates (in connection with this Agreement or otherwise) by any Lender or by
one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement to any
such Subsidiary or Affiliate subject to the provisions of Section 11.9.1
[General].

The Administrative Agent or any Lender may use, in connection with customary
advertising material relating to the transactions contemplated hereby (subject,
however, to the Borrower’s approval, such approval not to be unreasonably
withheld), the name, product photographs, logo or trademark of the Loan Parties.
In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the agents and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

85

--------------------------------------------------------------------------------



11.10 Counterparts; Integration; Effectiveness.

Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof including any prior confidentiality agreements and commitments.
Except as provided in Section 7 [Conditions of Lending], this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or e-mail shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11 CHOICE OF LAW; SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF
PROCESS; WAIVER OF JURY TRIAL.

11.11.1 Governing Law. This Agreement shall be deemed to be a contract under the
Laws of the State of New York without regard to its conflict of laws principles.

11.11.2 SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
MANHATTAN AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

11.11.3 WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS SECTION 11.11. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND AGREES NOT ASSERT ANY SUCH DEFENSE.

86

--------------------------------------------------------------------------------



11.11.4 SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.5 [NOTICES;
EFFECTIVENESS; ELECTRONIC COMMUNICATION]. NOTHING IN THIS AGREEMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

11.11.5 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, ADMINISTRATIVE
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.12 USA Patriot Act Notice. Each Lender that is subject to the USA Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies Loan Parties that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of Loan Parties and
other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA Patriot Act.

11.13 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Contractual Recognition of Bail-In. Notwithstanding anything to the contrary in
any Loan Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any
Lender that is an EEA Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(i) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

87

--------------------------------------------------------------------------------



(ii) the effects of any Bail-in Action on any such liability, including, if
applicable:

(a) a reduction in full or in part or cancellation of any such liability;

(b) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(c) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

11.14 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against each of the Lenders with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

88

--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written.

BORROWER:

NEW JERSEY RESOURCES CORPORATION   By:  /s/ Roberto F. Bel Roberto F. Bel, Vice
President and Treasurer


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

GUARANTORS:

NJR ENERGY SERVICES COMPANY   By: /s/ Roberto F. Bel Roberto F. Bel, Vice
President and Treasurer   NJR HOME SERVICES COMPANY   By: /s/ Patrick J.
Migliaccio Patrick J. Migliaccio, Senior Vice President, Chief Financial
Officer, Treasurer and Secretary   COMMERCIAL REALTY AND RESOURCES CORP.   By:
/s/ Patrick J. Migliaccio Patrick J. Migliaccio, President, Chief Financial
Officer, Treasurer and Secretary   PHOENIX FUEL MANAGEMENT COMPANY   By:  /s/
Patrick J. Migliaccio Patrick J. Migliaccio, Senior Vice President, Chief
Financial Officer, Treasurer and Secretary


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

GUARANTORS, CONTINUED:

NJR SERVICE CORPORATION   By:  /s/ Roberto F. Bel Roberto F. Bel, Treasurer  
NJR CLEAN ENERGY VENTURES CORPORATION   By: /s/ Roberto F. Bel Roberto F. Bel,
Vice President and Treasurer   NJR MIDSTREAM HOLDINGS CORPORATION   By: /s/
Roberto F. Bel Roberto F. Bel, Treasurer   NJR ENERGY INVESTMENTS CORPORATION  
By: /s/ Roberto F. Bel Roberto F. Bel, Vice President and Treasurer


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

GUARANTORS, CONTINUED:

NJR PLUMBING SERVICES, INC.   By:  /s/ Patrick J. Migliaccio Patrick J.
Migliaccio, Senior Vice President, Chief Financial Officer, Treasurer and
Secretary   NJR RETAIL HOLDINGS CORPORATION   By: /s/ Patrick J. Migliaccio
Patrick J. Migliaccio, Senior Vice President, Chief Financial Officer, Treasurer
and Secretary   NJR CLEAN ENERGY VENTURES II CORPORATION   By: /s/ Roberto F.
Bel Roberto F. Bel, Vice President and Treasurer   NJR CLEAN ENERGY VENTURES III
CORPORATION   By: /s/ Roberto F. Bel Roberto F. Bel, Vice President and
Treasurer


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

PNC BANK, NATIONAL ASSOCIATION, individually and as Administrative Agent   By: 
/s/ Alex Rolfe

Name:  Alex Rolfe Title: Vice President


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

TRUIST BANK, individually   By:  /s/ Matthew J. Davis

Name:  Matthew J. Davis Title: Senior Vice President


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

TD BANK, N.A., individually   By:  /s/ Shannon Batchman

Name:  Shannon Batchman Title: Senior Vice President


--------------------------------------------------------------------------------



[SIGNATURE PAGE TO NEW JERSEY RESOURCES CORPORATION
CREDIT AGREEMENT]

MIZUHO BANK, LTD., individually   By:  /s/ Edward Sacks

Name:  Edward Sacks Title: Authorized Signatory


--------------------------------------------------------------------------------



SCHEDULE 1.1(A)

COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES

Part 1 - Commitments

LENDER AMOUNT OF
COMMITMENT PERCENTAGE PNC BANK, NATIONAL ASSOCIATION $70,000,000.00
28.000000000% TRUIST BANK $70,000,000.00 28.00000000% TD BANK, N.A
$70,000,000.00 28.00000000% MIZUHO BANK, LTD. $40,000,000.00 16.0000000000%
Total $250,000,000.00 100.000000000%


--------------------------------------------------------------------------------